Exhibit 10.2

EXECUTION COPY

U.S. $7,500,000,000

FIVE YEAR CREDIT AGREEMENT

Dated as of December 11, 2018

Among

AT&T INC.

as Company

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CITIBANK, N.A.

as Administrative Agent

and

CITIBANK, N.A.

JPMORGAN CHASE BANK, N.A.

BARCLAYS BANK PLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

MIZUHO BANK, LTD.

and

DEUTSCHE BANK SECURITIES INC.

as Joint Lead Arrangers and Joint Bookrunners

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

MIZUHO BANK, LTD.

and

DEUTSCHE BANK SECURITIES INC.

as Documentation Agents

AT&T Five Year Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

     1  

SECTION 1.01. Certain Defined Terms

     1  

SECTION 1.02. Computation of Time Periods

     14  

SECTION 1.03. Accounting Terms; Interpretive Provisions

     14  

ARTICLE II

     15  

SECTION 2.01. The Advances

     15  

SECTION 2.02. Making the Advances

     15  

SECTION 2.03. Fees

     16  

SECTION 2.04. Termination or Reduction of the Commitments

     16  

SECTION 2.05. Repayment of Advances

     17  

SECTION 2.06. Interest on Advances

     17  

SECTION 2.07. Interest Rate Determination

     17  

SECTION 2.08. Optional Conversion of Advances

     20  

SECTION 2.09. Prepayments of Advances

     20  

SECTION 2.10. Increased Costs

     21  

SECTION 2.11. Illegality

     22  

SECTION 2.12. Payments and Computations

     22  

SECTION 2.13. Taxes

     24  

SECTION 2.14. Sharing of Payments, Etc.

     27  

SECTION 2.15. Evidence of Debt

     27  

SECTION 2.16. Use of Proceeds

     27  

SECTION 2.17. Increase in the Aggregate Commitments

     27  

SECTION 2.18. Extension of Termination Date

     29  

SECTION 2.19. Defaulting Lenders

     31  

SECTION 2.20. Replacement of Lenders

     32  

 

1



--------------------------------------------------------------------------------

ARTICLE III

     32  

SECTION 3.01. Conditions Precedent to Effectiveness

     32  

SECTION 3.02. Initial Advance to Each Designated Subsidiary

     34  

SECTION 3.03. Conditions Precedent to Each Borrowing, Commitment Increase and
Extension Date.

     35  

SECTION 3.04. Determinations Under Sections 3.01 and 3.02

     35  

ARTICLE IV

     35  

SECTION 4.01. Representations and Warranties

     35  

ARTICLE V

     37  

SECTION 5.01. Affirmative Covenants

     37  

SECTION 5.02. Negative Covenants

     39  

SECTION 5.03. Financial Covenant

     41  

ARTICLE VI

     41  

SECTION 6.01. Events of Default

     41  

ARTICLE VII

     43  

SECTION 7.01. Unconditional Guaranty

     43  

SECTION 7.02. Guaranty Absolute

     43  

SECTION 7.03. Waivers and Acknowledgments

     44  

SECTION 7.04. Subrogation

     45  

SECTION 7.05. Subordination

     45  

SECTION 7.06. Continuing Guaranty; Assignments

     46  

ARTICLE VIII

     46  

SECTION 8.01. Authorization and Authority

     46  

SECTION 8.02. Agent Individually

     47  

SECTION 8.03. Duties of Agent; Exculpatory Provisions

     47  

SECTION 8.04. Reliance by Agent

     48  

SECTION 8.05. Delegation of Duties

     48  

 

2



--------------------------------------------------------------------------------

SECTION 8.06. Resignation of Agent

     48  

SECTION 8.07. Non-Reliance on Agent, Arrangers and Other Lenders

     49  

SECTION 8.08. Indemnification

     49  

SECTION 8.09. Other Agents.

     49  

SECTION 8.10. Certain ERISA Matters.

     49  

ARTICLE IX

     51  

SECTION 9.01. Amendments, Etc.

     51  

SECTION 9.02. Notices; Effectiveness; Electronic Communication.

     51  

SECTION 9.03. No Waiver; Remedies

     53  

SECTION 9.04. Costs and Expenses

     53  

SECTION 9.05. Binding Effect

     54  

SECTION 9.06. Assignments and Participations

     54  

SECTION 9.07. Confidentiality

     58  

SECTION 9.08. Designated Subsidiaries

     58  

SECTION 9.09. Governing Law

     60  

SECTION 9.10. Jurisdiction, Etc.

     60  

SECTION 9.11. Judgment

     60  

SECTION 9.12. Substitution of Currency

     61  

SECTION 9.13. Severability

     61  

SECTION 9.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     61  

SECTION 9.15. No Fiduciary Duties

     62  

SECTION 9.16. Waiver of Jury Trial

     62  

 

3



--------------------------------------------------------------------------------

Schedules

Schedule I - Commitments

Schedule 5.02(a) - Existing Liens

Exhibits

 

Exhibit A

     –      Form of Note

Exhibit B-1

     –      Form of Notice of Borrowing

Exhibit B-2

     –      Form of Notice of Continuation/Conversion

Exhibit C

     –      Form of Assignment and Assumption

Exhibit D

     –      Form of Opinion of In-House Counsel for the Company

Exhibit E

     –      Form of Designation Agreement

Exhibit F

     –      Non-U.S. Lender Form

 

 

4



--------------------------------------------------------------------------------

FIVE YEAR CREDIT AGREEMENT

Dated as of December 11, 2018 (this “Agreement”)

AT&T INC., a Delaware corporation (the “Company”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, and CITIBANK, N.A. (“Citibank”), as administrative
agent (in such capacity, the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 15% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise;
provided, however, that with respect to the Agent or any Lender, the term
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) of a Person means the possession, direct or indirect, of the
power to vote 5% or more of the Voting Stock of such Person.

“Agent” has the meaning specified in the preamble hereto.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 388
Greenwich Street, New York, New York 10013, Account No. 36852248, Attention:
Bank Loan Syndications, (b) in the case of Advances denominated in any Committed
Currency, the account of the Agent designated in writing from time to time by
the Agent to the Borrowers and the Lenders for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Borrowers and the Lenders for such purpose.

“Agent Parties” has the meaning specified in Section 9.02(d)(ii).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

 

1



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Margin for
Eurocurrency Rate
Advances     Applicable Margin for
Base Rate Advances  

Level 1

A / A2 / A

     0.680 %      0.000 % 

Level 2

A- / A3 / A-

     0.920 %      0.000 % 

Level 3

BBB+ / Baa1 / BBB+

     1.025 %      0.025 % 

Level 4

Lower than Level 3

     1.125 %      0.125 % 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the applicable Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable
Percentage  

Level 1

A / A2 / A

     0.070 % 

Level 2

A- / A3 / A-

     0.080 % 

Level 3

BBB+ / Baa1 / BBB+

     0.100 % 

Level 4

Lower than Level 3

     0.125 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Citibank, N.A., JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date hereof), Mizuho Bank, Ltd. and Deutsche Bank
Securities Inc.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.17(d).

 

2



--------------------------------------------------------------------------------

“Assumption Agreement” has the meaning specified in Section 2.17(d)(ii).

“Audited Financial Statements” means the Consolidated balance sheet of the
Company and its Subsidiaries as at December 31, 2017, and the related
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the fiscal year then ended.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b) 1⁄2 of one percent per annum above the Federal Funds Rate; and

(c) the ICE Benchmark Administration Limited Settlement Rate (or the successor
thereto if ICE Benchmark Administration Limited is no longer making such a rate
available) applicable to Dollars for a period of one month (“One Month LIBOR”)
plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on the applicable Bloomberg screen (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London time on such day);
provided that if One Month LIBOR shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.06(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board of Directors” shall mean the governing body of a corporation, limited
liability company or equivalent business organization.

“Borrowers” means, collectively, the Company and the Designated Subsidiaries
from time to time.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

 

3



--------------------------------------------------------------------------------

“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £10,000,000 and, in
respect of Advances denominated in Euros, €10,000,000.

“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000 and, in
respect of Advances denominated in Euros, €1,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.

“Commitment” means as to any Lender (a) the Dollar amount set forth under the
caption “Commitments” opposite such Lender’s name on Schedule I hereto, (b) if
such Lender has become a Lender hereunder pursuant to an Assumption Agreement,
the Dollar amount set forth in such Assumption Agreement, or (c) if such Lender
has entered into any Assignment and Assumption, the Dollar amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 9.06(c),
as such amount may be reduced pursuant to Section 2.04 or increased pursuant to
Section 2.17.

“Commitment Date” has the meaning specified in Section 2.17(b).

“Commitment Increase” has the meaning specified in Section 2.17(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.

“Communications” has the meaning specified in Section 9.02(d).

“Confidential Information” means information that is furnished to the Agent or
any Lender by or on behalf of any Borrower, but does not include any such
information that is or becomes generally available to the public (other than as
a result of a violation of this Agreement).

“Consenting Lender” has the meaning specified in Section 2.18(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any Person for any period, Consolidated Net
Income of such Person for such period adjusted to exclude the effects of
(a) gains or losses from discontinued operations, (b) any extraordinary or other
non-recurring non-cash gains or losses (including non-cash restructuring
charges), (c) accounting changes including any changes to Accounting Standards
Codification 715 (or any subsequently adopted standards relating to pension and
postretirement benefits) adopted by the Financial Accounting Standards Board
after the date hereof, (d) interest expense, (e) income tax expense or benefit,
(f) depreciation, amortization and other non-cash charges (including actuarial
gains or losses from pension and postretirement plans), (g) interest income,
(h) equity income and losses, and (i) other non-operating income or expense. For
the purpose of calculating Consolidated EBITDA for any Person for any period, if
during such period such Person or any Subsidiary of such Person shall have made
a Material Acquisition or Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect to such Material
Acquisition or Material Disposition as if such Material Acquisition or Material
Disposition occurred on the first day of such period.

 

 

4



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any Person for any period, the net income
of such Person and its Consolidated Subsidiaries, determined on a Consolidated
basis for such period in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07, 2.08 or
2.11.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments and (c) all guarantees by such Person of Debt of others.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.19(d), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances, within two Business Days of the
date required to be funded by it hereunder unless such Lender notifies the Agent
and the Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Company or the Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund an Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Agent or the Company (based on its reasonable belief that such Lender may
not fulfill its funding obligations hereunder), to confirm in a manner
reasonably satisfactory to the Agent and the Company that it will comply with
its funding obligations hereunder, provided that such Lender shall cease to be a
Defaulting Lender upon receipt of such confirmation by, in form and substance
reasonably acceptable to, the Agent and the Company, (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any debtor relief law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iv) become the
subject of a Bail-In Action, or (e) shall generally not pay its debts as those
debts come due or shall admit in writing its inability to pay its debts or shall
become insolvent; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the control, ownership or acquisition of any equity interest in
that Lender or any direct or indirect parent company thereof by a governmental
authority, so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

5



--------------------------------------------------------------------------------

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.08.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement substantially in the form of Exhibit E hereto duly executed by such
Designated Subsidiary and the Company.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any (i) Lender, Affiliate of a Lender or Approved Fund
and (ii) bank, financial institution or other institutional lender that meets
the requirements to be an assignee under Section 9.06(b)(iii), (v) and (vi)
(subject to such consents, if any, as may be required under
Section 9.06(b)(iii)).

“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London at approximately 4:00 P.M. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement, and the “Equivalent” in
any Committed Currency of Dollars means the equivalent in such Committed
Currency of Dollars determined by using the quoted spot rate at which the
Agent’s principal office in London offers to exchange such Committed Currency
for Dollars in London at approximately 4:00 P.M. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

6



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum appearing on
the applicable Bloomberg screen as the London interbank offered rate for
deposits in Dollars or the applicable Committed Currency at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period or, if for any reason such
rate is not available, the average of the rate per annum at which deposits in
Dollars or the applicable Committed Currency are offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurocurrency Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period by (b) a percentage equal to 100% minus the Eurocurrency Rate Reserve
Percentage for such Interest Period; provided that if the Eurocurrency Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. If the applicable Bloomberg screen is unavailable, the
Eurocurrency Rate for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing shall be determined by the Agent on the
basis of applicable rates furnished to and received by the Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.07.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.06(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

 

 

7



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

“Existing Credit Agreement” means that certain $12,000,000,000 Amended and
Restated Credit Agreement dated as of December 11, 2015, among, the Company, the
lenders parties thereto and Citibank, as administrative agent.

“Extension Date” has the meaning specified in Section 2.18(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect on the date hereof, (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York;
provided that if the Federal Funds Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Increase Date” has the meaning specified in Section 2.17(a).

“Increasing Lender” has the meaning specified in Section 2.17(b).

“Indemnified Costs” has the meaning specified in Section 8.08.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Information Memorandum” means the information memorandum dated November 2018
used by the Agent in connection with the syndication of the Commitments.

“Initial Lenders” has the meaning specified in the preamble hereto.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on

 

8



--------------------------------------------------------------------------------

the last day of the period selected by the applicable Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by such Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months as
the applicable Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

(a) no Borrower may select any Interest Period that ends after any Termination
Date if, after giving effect thereto, the amount of such Borrowing would exceed
the Commitments of Lenders for which a later Termination Date applies;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“IRS” has the meaning specified in Section 2.13(f)(i).

“Lender Appointment Period” has the meaning specified in Section 8.06.

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.17 or 2.18 and each Person that shall become
a party hereto pursuant to Section 9.06.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.

“Material Acquisition” means any acquisition or series of related acquisitions
that involves consideration (including non-cash consideration) with a fair
market value, as of the date of the closing thereof, in excess of
$10,000,000,000.

“Material Adverse Change” means any change, development or event that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on the financial condition, properties, assets,
liabilities, business or results of operations of the Company and its
Subsidiaries, taken as a whole.

 

9



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, properties, assets, liabilities, business or results of operations of
the Company and its Subsidiaries, taken as a whole, (b) the material rights and
remedies of the Agent or any Lender under this Agreement or any Note or (c) the
ability of the Company to perform its payment obligations under this Agreement
or any Note.

“Material Disposition” means any disposition of property or series of related
dispositions of property that involves consideration (including non-cash
consideration) with a fair market value, as of the date of the closing thereof,
in excess of $1,000,000,000.

“Material Subsidiary” means, at any time, any Subsidiary of the Company to which
5% or more of Net Tangible Assets of the Company are attributable.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Debt for Borrowed Money” of any Person means (a) all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such Person minus (b) the amount by which the sum of (i) 100%
of unrestricted cash and cash equivalents held by the Company and its
Subsidiaries in the United States (it being understood and agreed that any
proceeds of any issuance by the Company of unsecured debt securities, other debt
securities or borrowing of term loans in connection with financing an
acquisition, investment, refinancing or other transaction held or placed into
escrow shall be deemed to be unrestricted for purposes of this definition), and
funds available on demand by the Company and its Subsidiaries in the United
States (including but not limited to time deposits), and (ii) 65% of
unrestricted cash and cash equivalents held by the Company and its Subsidiaries
outside of the United States, exceeds $2,000,000,000 in the aggregate. For the
avoidance of doubt, any cash and cash equivalents held by the Company and its
Subsidiaries outside of the United States shall not be considered “restricted”
solely as a result of the repatriation of such cash and cash equivalents being
subject to any legal limitation or otherwise resulting in adverse tax
consequences to the Company or any of its Subsidiaries.

“Net Tangible Assets” means, at any date, the total assets appearing on the most
recently prepared Consolidated balance sheet of the Company and its Subsidiaries
as of the end of the most recent fiscal quarter of the Company for which such
balance sheet is available, prepared in accordance with GAAP, less (a) all
current liabilities as shown on such balance sheet and (b) the value (net of any
applicable reserves), as shown on such balance sheet of (i) all trade names,
trademarks, licenses, patents, copyrights and goodwill, (ii) organizational
costs and (iii) deferred charges (other than prepaid items such as insurance,
taxes, interest, commissions, rents and similar items and tangible assets being
amortized), as adjusted in good faith by the Company to give pro forma effect to
any Material Acquisition or Material Disposition occurring after the end of such
fiscal quarter.

“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.01 and (ii) has been approved
by the Required Lenders.

 

10



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning specified in Section 2.18(b).

“Non-U.S. Lender” has the meaning specified in Section 2.13(f)(i).

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Connection Taxes” means, with respect to any Lender or Agent, taxes
imposed as a result of a present or former connection between such Person and
the jurisdiction imposing such tax (other than connections arising solely from
such Person having executed, delivered, become a party to, performed obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement, or the
Notes or any other documents to be delivered hereunder, or sold or assigned an
interest in any such documents).

“Other Taxes” has the meaning specified in Section 2.13(b).

“Participant Register” has the meaning specified in Section 9.06(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, as it may be amended or otherwise modified from time to time.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations;
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(e) any interest or title of a lessor or sublessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases entered into by the Company or any of its Subsidiaries in the ordinary
course of its business and covering only the assets so leased or subleased;
(f) Liens that are contractual rights of set-off generally; (g) licenses,
sublicenses, leases or subleases of intellectual property granted to Persons who
are not Affiliates of the Company in the ordinary course of business not
interfering in any material respect with the business of the Company or any of
its Subsidiaries; and (h) Liens on deposit or securities accounts arising solely
by virtue of any statutory or common law provisions or ordinary course
contractual provisions, in each case, relating to banker’s Liens, rights of
set-off or similar rights and remedies for account and transaction fees and
other amounts due to the depository institution or securities intermediary where
any deposit, securities or brokerage accounts are maintained so long as the
amounts subject to such Liens do not secure Debt.

 

 

11



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(d).

“Post Petition Interest” has the meaning specified in Section 7.05(b).

“Primary Currency” has the meaning specified in Section 9.11(c).

“Process Agent” has the meaning specified in Section 9.10(c).

“Protesting Lender” has the meaning specified in Section 9.08(a).

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Company or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P, Moody’s and Fitch shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the available rating; (b) if none of S&P, Moody’s or
Fitch shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 4 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P, Moody’s and Fitch fall within
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the highest rating, unless the lowest of such ratings is more than
one level below the highest of such ratings, in which case the Applicable Margin
and the Applicable Percentage shall be based upon the rating that is one level
above the lowest of such ratings; (d) if any rating established by S&P, Moody’s
or Fitch shall be changed, such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change; and (e) if S&P, Moody’s or Fitch shall change the basis on which ratings
are established, each reference to the Public Debt Rating announced by S&P,
Moody’s or Fitch, as the case may be, shall refer to the then equivalent rating
by S&P, Moody’s or Fitch, as the case may be.

“Quarterly Financial Statements” means the Consolidated balance sheet of the
Company and its Subsidiaries as at September 30, 2018, and the related
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the nine month period then ended.

“Receivables Securitization” means sales of accounts receivable of the Company
or any of its Subsidiaries in connection with agreements for limited recourse or
non-recourse sales by the Company or such Subsidiary for cash; provided that
(a) any such agreement is of a type and on terms customary for comparable
transactions in the good faith judgment of the Board of Directors of the Company
or such Subsidiary and (b) such agreement does not create any interest in any
asset other than accounts receivable (and property securing or otherwise
supporting accounts receivable), proceeds of the foregoing and accounts into
which such proceeds are paid or held.

 

12



--------------------------------------------------------------------------------

“Reference Banks” means Citibank, JPMorgan Chase Bank, N.A. and Mizuho Bank,
Ltd.

“Register” has the meaning specified in Section 9.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Advances, or, if no such principal amount is
then outstanding, Lenders having at least a majority in interest of the
Commitments, provided that (a) if any Lender shall be a Defaulting Lender at
such time, there shall be excluded from the determination of Required Lenders at
such time the Advances or Commitments, as applicable, of such Lender at such
time and (b) if any Lender and its Affiliates shall hold Advances or Commitments
of 15% or more of the then outstanding Advances or Commitments, as applicable,
such excess shall be excluded from the determination of Required Lenders, unless
the Company has consented to such aggregate holdings.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.13(a).

“Telco” has the meaning specified in Section 5.02(a)(vi).

 

 

13



--------------------------------------------------------------------------------

“Termination Date” means the earlier of (a) December 11, 2023, subject to the
extension thereof pursuant to Section 2.18, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.04 or 6.01; provided, however,
that (a) the Termination Date of any Lender that is a Non-Consenting Lender to
any requested extension pursuant to Section 2.18 shall be the Termination Date
in effect immediately prior to the applicable Extension Date for all purposes of
this Agreement and (b) if such date is not a Business Day, the Termination Date
shall be the next preceding Business Day.

“Three Year Credit Agreement” means the Amended and Restated Credit Agreement
dated December 11, 2018, among the Company, the lenders parties thereto and
Citibank, as administrative agent, as such agreement may be amended,
supplemented or otherwise modified hereafter from time to time.

“Threshold Amount” means $1,000,000,000.

“Type” has the meaning specified in the definition of “Advance.”

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to so
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms; Interpretive Provisions. All accounting terms
not specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the Audited Financial Statements (“GAAP”); provided that whether a lease
constitutes a capital lease or an operating lease shall be determined based on
GAAP as in effect on the date hereof, notwithstanding any modification or
interpretative change thereto after the date hereof (including without giving
effect to any treatment of leases under Accounting Standards Codification 842
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect)), and provided further that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Company or any Subsidiary thereof at “fair value”, as defined therein and
(ii) without giving effect to any treatment of Debt in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof.

Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation,

 

14



--------------------------------------------------------------------------------

assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to any Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Lender in an aggregate amount (based in
respect of any Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing) not to exceed at any time outstanding such
Lender’s Commitment. Each Borrowing shall be in an amount not less than the
Borrowing Minimum or the Borrowing Multiple in excess thereof and shall consist
of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrowers may borrow under this Section 2.01, prepay pursuant to
Section 2.09 and reborrow under this Section 2.01.

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate Advances denominated in Dollars, (y) 4:00 P.M.
(London time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in any Committed Currency, or (z) 11:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by any Borrower to the Agent, which shall give to each Lender
prompt notice thereof in writing. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be in writing in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Advance. Each Lender shall,
before 1:00 P.M. (New York City time) on the date of such Borrowing, in the case
of a Borrowing consisting of Advances denominated in Dollars, and before
11:00 A.M. (London time) on the date of such Borrowing, in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, make available for the account of its Applicable Lending Office to the
Agent at the applicable Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower requesting the Borrowing at
the Agent’s address referred to in Section 9.02 or at the applicable Payment
Office, as the case may be.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.07 or 2.11 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than 12 separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
requesting the Borrowing. In the case of any Borrowing that the related Notice
of Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Borrower requesting such Borrowing shall indemnify each Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on

 

15



--------------------------------------------------------------------------------

or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower requesting
such Borrowing on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of a Borrower, the higher of
(A) the interest rate applicable at the time to Advances comprising such
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender, (A) the Federal Funds Rate in the
case of Advances denominated in Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Fees. (a) Facility Fee. The Company agrees to pay to the Agent for
the account of each Lender a facility fee on the amount of such Lender’s
Commitment then in effect from the Effective Date in the case of each Initial
Lender and from the effective date specified in the Assumption Agreement or the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender until the Termination Date applicable to such Lender, at a
rate per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing March 31, 2019, and on the Termination Date; provided that
no Defaulting Lender shall be entitled to receive any facility fee in respect of
its Commitment for any period during which that Lender is a Defaulting Lender
except to the extent allocable to the outstanding principal amount of Advances
funded by such Defaulting Lender (and the Company shall not be required to pay
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(b) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.

SECTION 2.04. Optional Termination or Reduction of the Commitments. The Company
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided that (i) each partial
reduction shall be in an amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and (ii) each such reduction shall be
applied to the respective Commitments of the Lenders ratably.

 

16



--------------------------------------------------------------------------------

SECTION 2.05. Repayment of Advances. The Borrowers shall repay to the Agent for
the ratable account of each Lender on the Termination Date applicable to such
Lender the aggregate principal amount of the Advances made by such Lender then
outstanding.

SECTION 2.06. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it owing to
each Lender from the date of such Advance until such principal amount shall be
paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

(b) Default Interest. (i) Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent shall, and upon the occurrence
and during the continuance of any other Event of Default, the Agent may, and
upon the request of the Required Lenders shall, require the Borrowers to pay
interest (“Default Interest”) on (A) the unpaid principal amount of each
Advance, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (B) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.07. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice (i) to the Company and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a)(i) or (a)(ii) and
(ii) to the Company the rate, if any, furnished by each Reference Bank for the
purpose of determining the interest rate under Section 2.06(a)(ii) (it being
understood that the Agent shall not be required to disclose to any party hereto
(other than the Company) any information regarding any Reference Bank or any
rate provided by such Reference Bank in accordance with the definition of
“Eurocurrency Rate”, including, without limitation, whether a Reference Bank has
provided a rate or the rate provided by any individual Reference Bank). Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

17



--------------------------------------------------------------------------------

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Company and the Lenders,
whereupon (A) each Borrower will, on the last day of the then existing Interest
Period therefor (1) if such Eurocurrency Rate Advances are denominated in
Dollars, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in any
Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist; provided that, if the circumstances set forth in
clause (ii) above are applicable, the applicable Borrower may elect, by notice
to the Agent and the Lenders, to continue such Advances in such Committed
Currency for Interest Periods of not longer than one month, which Advances shall
thereafter bear interest at a rate per annum equal to the Applicable Margin
plus, for each Lender, the cost to such Lender (expressed as a rate per annum)
of funding its Eurocurrency Rate Advances by whatever means it reasonably
determines to be appropriate. Each Lender shall certify its cost of funds for
each Interest Period to the Agent and the Company as soon as practicable (but in
any event not later than ten Business Days after the first day of such Interest
Period).

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances made to it in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be exchanged for an Equivalent amount of Dollars and
Converted into Base Rate Advances; provided, that the applicable Borrower may
direct the Agent in the applicable Notice of Borrowing to continue Eurocurrency
Rate Advances as successive Interest Periods of the same duration until such
Borrower shall give the Agent written notice at least five Business Days prior
to the end of an Interest Period in the form of Exhibit B-2 that, as of the end
of such Interest Period, the applicable Eurocurrency Rate Advances shall Convert
into Base Rate Advances or shall be continued as Eurocurrency Rate Advances
having an Interest Period as so notified.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Borrowing Minimum, such Advances shall
automatically (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in a Committed Currency, be exchanged for an Equivalent amount of
Dollars and Converted into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.

 

18



--------------------------------------------------------------------------------

(f) If the applicable Bloomberg screen is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate for any Eurocurrency Rate Advances,

(i) the Agent shall forthwith notify the Company and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the applicable Borrower or be
automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

(g) Notwithstanding anything to the contrary in this Agreement, if the Agent
determines (which determination shall be conclusive absent manifest error), or
the Required Lenders notify the Agent (with a copy to the Company) that the
Required Lenders have determined, that:

(i) adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for any requested Interest Period, including, without limitation, because
the Eurocurrency Rate as determined by the first method described in the
definition of “Eurocurrency Rate” is not available or published on a current
basis and such circumstances are unlikely to be temporary; or

(ii) the supervisor for the administrator of LIBOR (as defined below) or a
governmental authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”),

then, after such determination by the Agent or receipt by the Agent of such
notice, as applicable, the Agent and the Company may amend this Agreement to
replace LIBOR and the Eurocurrency Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) that has been broadly accepted by the syndicated loan
market in the United States in lieu of LIBOR (any such proposed rate, a “LIBOR
Successor Rate”, which rate, if less than zero, shall be deemed to be zero for
purposes of this Agreement), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and, notwithstanding anything to the
contrary in Section 9.01, any such amendment shall become effective at 5:00 p.m.
(New York time) on the tenth Business Day after the Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Agent notice that
such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred, the
obligation of the Lenders to make or maintain Eurocurrency Rate Advances shall
be suspended (to the extent of the affected Eurocurrency Rate Advances or
Interest Periods) and the determination of the Base Rate shall be made without
regard to clause (c) of the definition thereof. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing comprised of,
conversion to or continuation of Eurocurrency Rate Advances (to the extent of
the affected Eurocurrency Rate Advances or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Advances in the amount specified therein.

 

19



--------------------------------------------------------------------------------

“LIBOR” means the ICE Benchmark Settlement Rate, as published by Bloomberg (or,
if unavailable for any reason by Bloomberg, then by reference to another
commercially available source providing quotations of the ICE Benchmark
Settlement Rate, such as Reuters) for deposits in the applicable currency.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent in consultation with the Company, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Agent in a manner substantially consistent with market practice (or, if
the Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Agent determines in consultation with the Company).

SECTION 2.08. Optional Conversion of Advances. The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
Advances made to such Borrower denominated in Dollars of one Type comprising the
same Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Dollar denominated Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the Borrower giving such
notice.

SECTION 2.09. Prepayments of Advances. (a) Optional. Any Borrower may at any
time or from time to time voluntarily prepay Advances in whole or in part
without premium or penalty (except as may be required by Section 9.04(c)), upon
notice to the Agent at least two Business Days’ prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than 11:00
A.M. (New York City time) on the date of such prepayment, in the case of Base
Rate Advances, stating the proposed date and aggregate principal amount of the
prepayment; provided, however, that (x) each partial prepayment shall be in an
aggregate principal amount of the Borrowing Minimum or a Borrowing Multiple in
excess thereof and (y) in the event of any such prepayment of a Eurocurrency
Rate Advance, such Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 9.04(c). On the prepayment date, the
applicable Borrower shall prepay the principal amount specified in the notice,
together with accrued interest to the date of such prepayment on the principal
amount prepaid.

(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, as of
the most recent interest payment date, the sum of (A) the aggregate principal
amount of all Advances denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies then outstanding exceeds 105% of the
aggregate Commitments on such date, the Borrowers

 

20



--------------------------------------------------------------------------------

shall, as soon as practicable and in any event within two Business Days after
receipt of such notice, subject to the proviso to this sentence set forth below,
prepay the outstanding principal amount of any Advances in an aggregate amount
sufficient to reduce such sum to an amount not to exceed 100% of the aggregate
Commitments on such date, together with any interest accrued to the date of such
prepayment on the aggregate principal amount of Advances prepaid; provided that
if the aggregate principal amount of Base Rate Advances outstanding at the time
of such required prepayment is less than the amount of such required prepayment,
the portion of such required prepayment in excess of the aggregate principal
amount of Base Rate Advances then outstanding shall be deferred until the last
day of the next maturing Interest Period of the outstanding Eurocurrency Rate
Advances, in an aggregate amount equal to the excess of such required
prepayment. The Agent shall give prompt notice of any prepayment required under
this Section 2.09(b) to the Company and the Lenders, and shall provide prompt
notice to Company of any such notice of required prepayment received by it from
any Lender.

(ii) Each prepayment made pursuant to this Section 2.09(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, any
additional amounts which the applicable Borrower shall be obligated to reimburse
to the Lenders in respect thereof pursuant to Section 9.04(b).

(iii) The Agent shall calculate on the date of each Notice of Borrowing and on
each interest payment date the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus (B) the Equivalent in Dollars (determined
on the third Business Day prior to such interest payment date) of the aggregate
principal amount of all Eurocurrency Rate Advances denominated in Committed
Currencies and shall give prompt notice (and in any event no later than thirty
days) of any prepayment required under this Section 2.09(b) to the Company and
the Lenders.

SECTION 2.10. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, continuing, converting to, funding or maintaining
Eurocurrency Rate Advances (excluding for purposes of this Section 2.10(a) and
Section 2.10(b) any such increased costs resulting from (i) Taxes or taxes
described in clauses (w) – (z) of the definition of Taxes, imposed on or with
respect to any payment made by or on behalf of the Borrowers, or Other Taxes (as
to which Section 2.13 shall govern) and (ii) Other Connection Taxes that are
imposed on or measured by overall net income, or that are franchise taxes or
branch profits taxes), then the Company shall, upon demand by such Lender (with
a copy of such demand to the Agent), pay to the Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost provided, however, that before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate as to
the amount of such increased cost, submitted to the Company and the Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error. Such certificate shall be in reasonable detail and shall certify that the
claim for additional amounts referred to therein is generally consistent with
such Lender’s treatment of similarly situated borrowers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.

 

21



--------------------------------------------------------------------------------

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation or other entity controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Company shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Company and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

(c) For the avoidance of doubt, this Section 2.10 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy or liquidity issued
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy or
liquidity promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities,
regardless of the date adopted, issued, promulgated or implemented.

SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder (a) each Eurocurrency Rate Advance will automatically,
upon such demand, (i) if such Eurocurrency Rate Advance is denominated in
Dollars, be Converted into a Base Rate Advance and (ii) if such Eurocurrency
Rate Advance is denominated in any Committed Currency, be exchanged into an
Equivalent amount of Dollars and be Converted into a Base Rate Advance and
(b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrowers and the Lenders that the circumstances causing
such suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make Eurocurrency Rate Advances or to continue to fund or maintain
Eurocurrency Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 2.12. Payments and Computations. (a) Each Borrower shall make each
payment hereunder, without counterclaim or set-off, except with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Committed Currency, not later than 11:00 A.M. (New York City time) on the
day when due in Dollars to the Agent at the applicable Agent’s Account in same
day funds. Each Borrower shall make each payment, without counterclaim or
set-off hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, not later than
11:00 A.M. (at the Payment Office for such Committed Currency) on the day when
due in such Committed Currency to the Agent, by deposit of such funds to the
applicable Agent’s Account in same day funds. The Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or facility fees ratably (other than amounts payable pursuant to
Section 2.10, 2.13 or 9.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this

 

22



--------------------------------------------------------------------------------

Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.17 or an extension of the Termination
Date pursuant to Section 2.18, and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, as the
case may be, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.06(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of facility fees shall be made by the Agent on the basis of a year of
360 days (or, in each case of Advances denominated in Committed Currencies where
market practice differs, in accordance with market practice), in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or facility fees are payable.
Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

(f) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.12, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Committed Currency or from Dollars to a Committed Currency or
from a Committed Currency to Dollars, as the case may be, to the extent
necessary to enable the Agent to distribute such funds in accordance with the
terms of this Section 2.12; provided that each Borrower and each of the Lenders
hereby agree that the Agent shall not be liable or responsible for any loss,
cost or expense suffered by such Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.12(f)
or as a result of the failure of the Agent to effect any such conversion or
exchange; and provided further that such Borrower agrees to indemnify the Agent
and each Lender, and hold the Agent and each Lender harmless, for any and all
losses, costs and expenses incurred by the Agent or any Lender for any
conversion or exchange of currencies (or the failure to convert or exchange any
currencies) in accordance with this Section 2.12(f).

 

23



--------------------------------------------------------------------------------

SECTION 2.13. Taxes. (a) Any and all payments to or for the account of any
Lender or the Agent hereunder or under the Notes or any other documents to be
delivered hereunder shall be made, in accordance with Section 2.12 or the
applicable provisions of such other documents, free and clear of and without
deduction or withholding for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities, including any
interest, additions to tax or penalties applicable with respect thereto,
excluding, in the case of each Lender and the Agent, (v) taxes imposed on
overall net income, branch profits taxes, franchise taxes imposed in lieu of net
income taxes and other similar taxes, in each case by the jurisdiction under the
laws of which such Lender or the Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its overall net income, branch profits taxes, franchise taxes imposed on it in
lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof, or by any other
jurisdiction with respect to which the Lender or the Agent, as the case may be,
has a present or former connection (other than connections arising solely from
such Person having executed, delivered, become a party to, performed obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement, or the
Notes or any other documents to be delivered hereunder, or sold or assigned an
interest in any such documents), (w) taxes that are attributable to a Lender’s
failure to comply with the requirements of paragraph (f) of this Section,
(x) United States federal withholding taxes imposed on amounts payable to such
Lender on the date such Lender becomes a party to this Agreement, or changes its
Applicable Lending Office except to the extent that such Lender or its assignor
(if any) was entitled, at the time of the change in Applicable Lending Office
(or assignment) to receive additional amounts from any Borrower pursuant to this
paragraph, (y) any United States withholding taxes imposed pursuant to FATCA and
(z) any interest, additions to tax or penalties applicable to such excluded
taxes (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”). If any Taxes from or in respect of
any sum payable hereunder or under any Note or any other documents to be
delivered hereunder to any Lender or the Agent are required by law to be
deducted or withheld, (i) the sum payable by the applicable Borrower shall be
increased as may be necessary so that after making all required withholdings or
deductions (including withholdings or deductions applicable to additional sums
payable under this Section 2.13) such Lender or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made and (ii) if such Borrower is the withholding agent under
applicable law, such Borrower shall make such deductions and shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder except any such
taxes that are Other Connection Taxes imposed with respect to any assignment
(other than an assignment pursuant to Section 2.13(g)) (hereinafter referred to
as “Other Taxes”).

(c) The Company shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.13) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

 

24



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes by any Borrower, such
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.

(e) Each Lender shall indemnify the Agent for the full amount of any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings or similar
charges imposed by any governmental authority that are attributable to such
Lender and that are payable or paid by the Agent in good faith, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
the Agent makes written demand therefor. Notwithstanding anything to the
contrary, nothing in this Section 2.13(e) shall affect the Lender’s rights with
respect to any Borrower pursuant to this Agreement or the Notes.

(f) (i) (A) Each Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Company
and the Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed originals of U.S. Internal
Revenue Service (“IRS”) Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal withholding tax. (B) Each Lender that is not
a “United States Person” as defined in Section 7701(a)(30) of the Internal
Revenue Code (a “Non-U.S. Lender”) shall deliver to the Company and the Agent,
whichever of the following is applicable: (w) in the case of a Non-U.S. Lender
claiming the benefits of an income tax treaty to which the United States is a
party (i) with respect to payments of interest under this Agreement and the
Notes, two properly completed and duly signed originals of IRS Form W-8BEN-E (or
any subsequent versions thereof or successors thereto) establishing an exemption
from or reduction of, U.S. federal withholding tax pursuant to an “interest”
article of such tax treaty, and (ii) with respect to any other applicable
payments under this Agreement and the Notes, IRS Form W-8BEN-E (or any
subsequent versions thereof or successors thereto) establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “business
profits” or “other income” article of such tax treaty, (x) two properly
completed and duly signed originals of IRS Form W-8ECI (or any subsequent
versions thereof or successors thereto); (y) in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Company within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and two properly
completed and duly signed originals of IRS Form W-8BEN-E (or any subsequent
versions thereof or successors thereto) and (z) to the extent the Non-U.S.
Lender is not the beneficial owner, two properly completed and signed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit
F-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable, provided that if a Non-U.S. Lender is a partnership and
one or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct or indirect partner. Any Non-U.S. Lender shall, to the extent
it is legally entitled to do so, deliver to the Company and the Agent any other
form prescribed by applicable requirements of U.S. federal income tax law as a
basis for claiming exemption from, or a reduction in, U.S. federal withholding
tax, in each case, duly completed and signed together with such supplementary
documentation as may be prescribed by applicable requirements of law which
permits the Company and/or the Agent to determine any withholdings or deductions
required to be made. Forms referred to in this Section 2.13(f)(i) shall be
delivered by each Lender on or before the date it becomes a party to this
Agreement and from time to time thereafter upon the request of the Company or
the Agent. In addition, each Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously

 

25



--------------------------------------------------------------------------------

delivered by such Lender. Each Lender shall promptly notify the Company and the
Agent at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Company and the Agent (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver or would materially prejudice the commercial position of
such Lender.

(ii) If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Company and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for any Borrower or the Agent to comply with its obligations under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), FATCA shall include any amendments to
FATCA after the date hereof.

(g) Any Lender claiming any additional amounts payable pursuant to Section 2.10
or this Section 2.13 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurocurrency Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender; provided, however, that if
any such Lender fails to change the jurisdiction of its Applicable Lending
Office to a jurisdiction with respect to which no additional amounts are owed
under this Section 2.13 within of 30 days of receiving such a request from the
Company, the Company may replace such Lender in accordance with Section 2.20.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any amount as to which it has been indemnified
pursuant to this Section 2.13 (including additional amounts paid pursuant to
this Section 2.13), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the amounts giving rise to such refund), net of all
out-of-pocket expenses (including any taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant governmental
authority) in the event such indemnified party is required to repay such refund
to such governmental authority. Notwithstanding anything to the contrary in this
Section 2.13(h), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.13(h) if such
payment would place such indemnified party in a less favorable position (on a
net after-tax basis) than such indemnified party would have been in if the tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed, and the indemnification payments or additional
amounts with respect to such tax had never been paid. This Section 2.13(h) shall
not be construed to require any indemnified party to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the indemnifying party or any other Person.

 

26



--------------------------------------------------------------------------------

SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.10, 2.13 or 9.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment with respect to such participation as
fully as if such Lender were the direct creditor of such Borrower in the amount
of such participation.

SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note payable
to the order of such Lender in a principal amount up to the Commitment of such
Lender. Each Lender that receives a Note pursuant to this Section 2.15 agrees
that, upon the earlier of the termination or expiration of this Agreement, such
Lender will return such Note to the Company.

(b) The Register maintained by the Agent pursuant to Section 9.06(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from each Borrower hereunder
and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of such Borrower and its Subsidiaries.

SECTION 2.17. Increase in the Aggregate Commitments. (a) The Company may, not
more than once in any calendar year prior to the Termination Date, by notice to
the Agent, request that the aggregate amount of the Commitment be increased by
an integral multiple of $25,000,000 (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled

 

27



--------------------------------------------------------------------------------

Termination Date then in effect (the “Increase Date”), as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Commitments hereunder plus the “Commitments” under the
Three Year Credit Agreement, or any agreement extending or replacing the Three
Year Credit Agreement, at any time exceed $17,000,000,000 and (ii) on the date
of any request by the Company for a Commitment Increase and on the related
Increase Date, the conditions set forth in Section 3.03 shall be satisfied.

(b) The Agent shall promptly notify the Lenders of a request for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders wishing to participate in the Commitment Increase must commit to an
increase in the amount of their respective Commitments (the “Commitment Date”).
Each Lender that is willing to participate in such requested Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Agent on or prior to the Commitment Date of the amount by which it is
willing to increase its Commitment. Any Lender that does not so respond by the
Commitment Date will be deemed to have declined to participate in the requested
Commitment Increase. If the Lenders notify the Agent that they are willing to
increase the amount of their respective Commitments by an aggregate amount that
exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing to participate
therein based on the ratio of the amount by which each lender is willing to
participate in the requested Commitment Increase on the Commitment Date to the
aggregate amount by which the Lenders are willing to participate in any
requested Commitment Increase on the Commitment Date.

(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the Company
may extend offers to one or more Eligible Assignees to participate in any
portion of the requested Commitment Increase that has not been committed to by
the Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount not less than
the Borrowing Minimum or the Borrowing Multiple in excess thereof.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.17(c) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.18(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.17(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:

(i) (A) certified copies of resolutions or other evidence of authority of the
Board of Directors of the Company authorizing the Commitment Increase and the
corresponding modifications to this Agreement and (B) an opinion of in-house
counsel for the Company, in substantially the form of Exhibit D hereto;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to the Company and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Company; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Company and the Agent.

 

28



--------------------------------------------------------------------------------

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), in writing, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Commitment as a
percentage of the aggregate Commitments outstanding after giving effect to the
relevant Commitment Increase) and, in the case of such Increasing Lender, an
amount equal to the excess of (i) such Increasing Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Commitment as a
percentage of the aggregate Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender’s ratable portion
of the Borrowings then outstanding (calculated based on its Commitment (without
giving effect to the relevant Commitment Increase) as a percentage of the
aggregate Commitments (without giving effect to the relevant Commitment
Increase)). After the Agent’s receipt of such funds from each such Increasing
Lender and each such Assuming Lender, the Agent will promptly thereafter cause
to be distributed like funds to the other Lenders for the account of their
respective Applicable Lending Offices in an amount to each other Lender such
that the aggregate amount of the outstanding Advances owing to each Lender after
giving effect to such distribution equals such Lender’s ratable portion of the
Borrowings then outstanding (calculated based on its Commitment as a percentage
of the aggregate Commitments outstanding after giving effect to the relevant
Commitment Increase).

SECTION 2.18. Extension of Termination Date. (a) The Company, by written notice
to the Agent at least 45 days prior to any Extension Date (as defined below),
may request an extension of the Termination Date in effect at such time by one
year from its then scheduled expiration. The Company may make any such request
up to two times but not more than once in any calendar year, provided that the
first Extension Date shall not be earlier than the first anniversary of the
Effective Date. The Agent shall promptly notify each Lender of such request, and
each Lender shall in turn, in its sole discretion, no later than 35 days prior
to the applicable Extension Date, notify the Company and the Agent in writing as
to whether such Lender will consent to such extension. If any Lender shall fail
to notify the Agent and the Company in writing of its consent to any such
request for extension of the Termination Date at least 35 days prior to the
applicable Extension Date, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request. The Agent shall notify the Company not
later than 30 days prior to the applicable Extension Date of the decision of the
Lenders regarding such request for an extension of the Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.18, the Termination Date in effect at such time
shall, effective as at the date specified in the applicable extension request
(the “Extension Date”), be extended for one year; provided that on each
Extension Date the applicable conditions set forth in Section 3.03 shall be
satisfied. If less than all of the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.18, the applicable
Termination Date in effect at such time shall, effective as at the applicable
Extension Date and subject to subsection (d) of this Section 2.18, be extended
as to those Lenders that so consented (each a “Consenting Lender”) but shall not
be extended as to any other Lender (each a “Non-Consenting Lender”). To the
extent that the applicable Termination Date is not extended as to any Lender
pursuant to this Section 2.18 and the Commitment of such Lender is not assumed
in accordance with subsection (c) of this Section 2.18 on or prior to the
applicable Extension Date, the Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by any Borrower, such Lender or any other Person;
provided that

 

29



--------------------------------------------------------------------------------

such Non-Consenting Lender’s rights under Sections 2.10, 2.13 and 9.04, and its
obligations under Section 8.08, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for any requested extension of the Termination Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.18, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 25 days prior to the applicable
Extension Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Company and the Agent. If after giving effect to the assignments of
Commitments described above there remains any Commitments of Non-Consenting
Lenders, the Company may arrange for one or more Consenting Lenders or other
Eligible Assignees as Assuming Lenders to assume, effective as of the Extension
Date, any Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $10,000,000 unless the amount
of the Commitment of such Non-Consenting Lender is less than $10,000,000, in
which case such Assuming Lender shall assume all of such lesser amount; and
provided further that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.06(b)(iii) for such assignment shall
have been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.10,
2.13 and 9.04, and its obligations under Section 8.08, shall survive such
substitution as to matters occurring prior to the date of substitution. On or
prior to any Extension Date, (A) each such Assuming Lender, if any, shall have
delivered to the Company and the Agent an Assumption Agreement, duly executed by
such Assuming Lender, such Non-Consenting Lender, the Company and the Agent,
(B) any such Consenting Lender shall have delivered confirmation in writing
satisfactory to the Company and the Agent as to the increase in the amount of
its Commitment and (C) each Non-Consenting Lender being replaced pursuant to
this Section 2.18 shall have delivered to the Agent any Note or Notes held by
such Non-Consenting Lender. Upon the payment or prepayment of all amounts
referred to in clauses (i), (ii) and (iii) of the immediately preceding
sentence, each such Consenting Lender or Assuming Lender, as of the Extension
Date, will be substituted for such Non-Consenting Lender under this Agreement
and shall be a Lender for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and the obligations of
each such Non-Consenting Lender hereunder shall, by the provisions hereof, be
released and discharged.

 

 

30



--------------------------------------------------------------------------------

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.18) Lenders having Commitments equal to more
than 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Company and, subject to the
satisfaction of the conditions in Section 3.03, the Termination Date then in
effect shall be extended for the additional one year period as described in
subsection (a) of this Section 2.18, and all references in this Agreement, and
in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

Section 2.19. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, any payment by any Borrower for the account of a
Defaulting Lender under this Agreement shall not be paid or distributed to such
Defaulting Lender, but shall instead be retained by the Agent in a segregated
non-interest bearing account until the earlier of the date the Defaulting Lender
is no longer a Defaulting Lender or the termination of the Commitments and
payment in full of all obligations of such Borrower hereunder and shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder; second, as the Company may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Agent or if no such funding has been requested, to
be held by the Agent as cash collateral to fund future Advances by such
Defaulting Lender; third, to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default
exists, to the payment of any amounts owing to such Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that any
amounts held as cash collateral for funding obligations of a Defaulting Lender
shall be returned to such Defaulting Lender upon the termination of this
Agreement and the satisfaction of such Defaulting Lender’s obligations
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.19 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(b) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.19, performance by any
Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.19. The rights and remedies against a
Defaulting Lender under this Section 2.19 are in addition to any other rights
and remedies which any Borrower, the Agent or any Lender may have against such
Defaulting Lender.

(c) If the Company and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances to be funded
and held on a pro rata basis by the Lenders in accordance with their pro rata
share, whereupon such Lender will cease

 

31



--------------------------------------------------------------------------------

to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

SECTION 2.20. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.10, (b) any Borrower is required to pay additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.13, (c) any Lender is a Defaulting Lender, a Non-Consenting Lender
or a Non-Approving Lender or (d) any Lender and its Affiliates hold interests of
15% or more of the then outstanding Advances or Commitments, as applicable,
whether as a Lender or a participant, unless each of the Company has consented
to such aggregate holdings,

then the Company may, at its sole expense and effort and so long as no Default
is continuing, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.06), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(i) the Company shall have paid to the Agent the assignment fee (if any)
specified in Section 9.06;

(ii) such assigning Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts then payable to it hereunder (including any amounts under
Section 9.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.13,
such assignment will result in a reduction in such compensation or payments
after the date of such assignment;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

 

32



--------------------------------------------------------------------------------

(a) Except as disclosed in filings with the Securities and Exchange Commission
prior to the date hereof, there shall have occurred no Material Adverse Change
since December 31, 2017.

(b) Except as disclosed in filings with the Securities and Exchange Commission
prior to the date hereof, there shall exist no action, suit, investigation,
litigation or proceeding affecting the Company or any of its Subsidiaries
pending or, to the knowledge of the Company, threatened before any court,
governmental agency or arbitrator that (i) would be reasonably likely to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the borrowing contemplated
hereunder.

(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(d) The Company shall have notified the Agent in writing as to the proposed
Effective Date.

(e) The Company shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent) to
the extent invoiced at least three Business Days prior to the Effective Date and
required to be paid on or prior to the Effective Date.

(f) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct in
all material respects (except such representations that are qualified by
materiality, which shall be correct in all respects) on and as of the Effective
Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(g) The Agent shall have received on or before the Effective Date the following,
each dated the Effective Date, in form and substance reasonably satisfactory to
the Agent and (except for the Notes) in sufficient copies for each Lender:

(i) The Notes of the Company to the order of the Lenders to the extent requested
by any Lender pursuant to Section 2.15.

(ii) Certified copies of the resolutions or other evidence of authority of the
Board of Directors of the Company approving this Agreement and the Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes to be delivered by it and the
other documents to be delivered by it hereunder.

 

33



--------------------------------------------------------------------------------

(iv) A customary opinion of the associate general counsel of the Company,
substantially in the form of Exhibit D hereto.

(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance reasonably satisfactory to the Agent.

(h) All amounts owing by the Borrowers under the Existing Credit Agreement shall
have been, or concurrently with the Effective Date hereunder shall be, paid in
full.

(g) (i) To the extent reasonably requested reasonably in advance of the
Effective Date by any of the Agent, any Arranger or the Lenders, the Agent shall
have received, prior to the Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

(ii) At least five (5) days prior to the Effective Date, if the Company
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall deliver, to each Lender that so requests, a Beneficial
Ownership Certification in relation to the Company.

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date:

(a) The Notes of such Designated Subsidiary to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.15.

(b) Certified copies of the resolutions or other evidence of authority of the
Board of Directors of such Designated Subsidiary (with a certified English
translation if the original thereof is not in English) approving this Agreement
and the Notes to be delivered by it, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

(c) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign its Designation Agreement and the Notes to be delivered by it
and the other documents to be delivered by it hereunder.

(d) A Designation Agreement duly executed by such Designated Subsidiary and the
Company.

(e) A customary opinion of in-house counsel for such Designated Subsidiary
substantially in the form of Exhibit D hereto, and as to such other matters as
any Lender through the Agent may reasonably request.

(g) Such other approvals, opinions or documents as any Lender through the Agent
may reasonably request including, without limitation, information and documents
required by governmental authorities in respect of “know your customer” or
similar identification procedures (including, without limitation, delivery of a
Beneficial Ownership Certification, if applicable).

 

34



--------------------------------------------------------------------------------

SECTION 3.03. Conditions Precedent to Each Borrowing, Commitment Increase and
Extension Date. The obligation of each Lender to make an Advance on the occasion
of each Borrowing, each Commitment Increase and each extension of Commitments
pursuant to Section 2.18 shall be subject to the conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing, the
applicable Increase Date or the applicable Extension Date (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, the request for Commitment Increase or request of Commitment
extension and the acceptance of the proceeds of such Borrowing shall constitute
a representation and warranty by the Company that on the date of such Borrowing,
such Increase Date or such Extension Date such statements are true):

(i) the representations and warranties of the Company contained in Section 4.01
(except, in the case of each any Borrowing, the representations set forth in the
last sentence of subsection (e) thereof and in subsection (f)(i) thereof) and,
in the case of any Borrowing made to or on behalf of a Designated Subsidiary, in
the Designation Agreement for such Designated Subsidiary, are correct in all
material respects (except such representations that are qualified by
materiality, which shall be correct in all respects) on and as of such date,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom or from such Commitment Increase or such Extension Date, as
though made on and as of such date, and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or from such Commitment Increase or such Extension Date or from the
application of the proceeds therefrom, that constitutes a Default; and

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request related to
clauses (a)(i) or (ii) of this Section.

SECTION 3.04. Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received written notice from such Lender prior to the date that the
Company, by notice to the Lenders, designates as the proposed Effective Date or
the date of the initial Advance to the applicable Designated Subsidiary,
specifying its objection thereto. The Agent shall promptly notify the Lenders of
the occurrence of the Effective Date and each date of initial Advance to a
Designated Subsidiary.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. The Company represents and
warrants as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization.

(b) The execution, delivery and performance by the Company of this Agreement and
the Notes to be delivered by it, and the borrowing of the Advances hereunder,
are within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Company’s charter or
by-laws or (ii) except where such contravention would not reasonably be expected
to have a Material Adverse Effect, law or any contractual restriction binding on
or affecting the Company.

 

35



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Agreement or the Notes to be delivered by it.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Company.
This Agreement is, and each of the Notes delivered by the Company when delivered
hereunder will be, the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(e) The Audited Financial Statements, accompanied by an opinion of Ernst & Young
LLP, independent public accountants (or other independent public accountants of
national standing), and the Quarterly Financial Statements, duly certified by
the chief financial officer of the Company, copies of which have been furnished
to each Lender, fairly present in all material respects, subject, in the case of
said Quarterly Financial Statements, to year-end audit adjustments, the
Consolidated financial condition of the Company and its Subsidiaries as at such
dates and the Consolidated results of the operations of the Company and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied. Except as
disclosed in filings with the Securities and Exchange Commission prior to the
date hereof, since December 31, 2017, there has been no Material Adverse Change.

(f) There is no pending or, to the knowledge of the Company, threatened action,
suit, investigation, litigation or proceeding affecting the Company or any of
its Subsidiaries before any court, governmental agency or arbitrator that (i) is
not disclosed in a filing by the Company with the Securities and Exchange
Commission and would be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the borrowings contemplated hereunder.

(g) The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Following application of the proceeds of each Advance, not
more than 25 percent of the value of the assets (either of the Company only or
of the Company and its Subsidiaries on a Consolidated basis) that are subject to
a restriction on sale, pledge, or disposal under this Agreement will be
represented by margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System).

(h) The Company is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(i) (i) None of the Company or any of the Company’s Subsidiaries is a Person
that is, or is owned or controlled by Persons that are the subject or target of
any Sanctions; (ii) the Company has implemented and maintains in effect policies
and procedures designed to promote compliance by the Company with
Anti-Corruption Laws, and (iii) the Company and its Subsidiaries are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.

 

36



--------------------------------------------------------------------------------

(j) No Borrower is an EEA Financial Institution.

(k) As of the Effective Date, to the knowledge of the Company, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

ARTICLE V

COVENANTS OF THE BORROWERS

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with Anti-Corruption Laws, Sanctions,
ERISA and the Patriot Act, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all federal and
other material taxes, assessments and governmental charges or levies imposed
upon it or upon its property, except where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided, however, that neither the Company nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or levy that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

(c) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each other Borrower to preserve and maintain, its corporate existence and its
material rights (charter and statutory) and franchises; provided, however, that
the Company and the other Borrowers may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Company
nor any other Borrower shall be required to preserve any right or franchise if
the Board of Directors of the Company or such other Borrower shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Company or such other Borrower, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Company or
such other Borrower.

(d) Visitation Rights. At any reasonable time and from time to time during
normal business hours, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine the records and books of account of, and
visit the properties of, the Company and any of its Subsidiaries, and, upon
execution of a confidentiality agreement, to discuss the affairs, finances and
accounts of the Company and any of its Subsidiaries with any of the officers or
directors of the Company and with their independent certified public
accountants, provided, however, that examination of the records and books of
account of the Company or any of its Subsidiaries shall occur only at times when
an Advance or Advances shall be outstanding.

 

37



--------------------------------------------------------------------------------

(e) Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company in all material respects in accordance with generally
accepted accounting principles in effect from time to time.

(f) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

(g) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 40 days after the end of each
of the first three quarters of each fiscal year of the Company, the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such quarter
and Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to year-end
audit adjustments) by the chief financial officer of the Company as having been
prepared in accordance with generally accepted accounting principles (it being
understood that the certification provided by the chief financial officer in
compliance with the Sarbanes-Oxley Act is acceptable for this purpose) and
prepare and deliver a certificate of the chief financial officer of the Company
as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03 (it being understood that the only certification regarding pro
forma adjustments included in such calculation shall be that the adjustments are
reasonable good faith estimates prepared on the basis of information available
as of the date that such pro forma adjustments are determined), provided that in
the event of any change since the date hereof in generally accepted accounting
principles used in the preparation of such financial statements, the Company
shall provide the financial information required for the determination of
compliance with Section 5.03 based on GAAP in effect as of the date hereof;

(ii) as soon as available and in any event within 75 days after the end of each
fiscal year of the Company, a copy of the annual report for such year for the
Company containing the Consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of the Company and its Subsidiaries for such fiscal year,
in each case accompanied by an opinion by Ernst & Young LLP or other independent
public accountants of national standing to the effect that such Consolidated
financial statements fairly present its financial condition and results of
operations on a Consolidated basis in accordance with generally accepted
accounting principles consistently applied and prepare and deliver a certificate
of the chief financial officer of the Company as to compliance with the terms of
this Agreement and setting forth in reasonable detail the calculations necessary
to demonstrate compliance with Section 5.03 (it being understood that the only
certification regarding pro forma adjustments included in such calculation shall
be that the adjustments are reasonable good faith estimates prepared on the
basis of information available as of the date that such pro forma adjustments
are determined), provided that in the event of any change since the date hereof
in generally accepted accounting principles used in the preparation of such
financial statements, the Company shall provide the financial information
required for the determination of compliance with Section 5.03 based on GAAP in
effect as of the date hereof;

 

38



--------------------------------------------------------------------------------

(iii) as soon as possible and in any event within five Business Days after the
occurrence of each Default (to the extent that such Default is uncured on the
date of such statement), a statement of the chief financial officer of the
Company setting forth details of such Default and the action that the Company
has taken and proposes to take with respect thereto;

(iv) if Advances are outstanding and if such are not available on the Internet
at www.att.com, www.sec.gov or another website designated by the Company,
promptly after the sending or filing thereof, copies of all reports that the
Company sends to any of its securityholders, and copies of all reports and
registration statements that the Company files with the Securities and Exchange
Commission or any national securities exchange;

(v) prompt notice of the commencement of all actions and proceedings before any
court, governmental agency or arbitrator affecting the Company or any of its
Subsidiaries of the type described in Section 4.01(f);

(vi) such other information respecting the Company or any of its Subsidiaries as
any Lender through the Agent may from time to time reasonably request of a
material nature that may reasonably relate to the condition (financial or
otherwise), operations, properties or prospects of the Company or the Company
and its Subsidiaries taken as a whole; and

(vii) promptly following any request therefor, information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation.

Reports and financial statements required to be furnished by the Company
pursuant to clauses (i), (ii) and (iv) of this subsection (h) shall be deemed to
have been furnished on the earlier of (A) the date on which such reports and
financial statements are posted on the Internet at www.sec.gov or (B) the date
on which the Company posts such reports, or reports containing such financial
statements, on its website on the Internet at www.att.com or at such other
website identified by the Company in a notice to the Agent and the Lenders and
that is accessible by the Lenders without charge.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
or assign any right to receive income, whether now owned or hereafter acquired,
other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Company or any Subsidiary of the Company in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment

 

39



--------------------------------------------------------------------------------

(including capital leases), or Liens existing on such property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,

(iii) the Liens existing on the date hereof and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,

(v) Liens securing Debt incurred by the Company or its Subsidiaries in
connection with a financing based on accounts receivable (including any
Receivables Securitization),

(vi) Liens on assets of a Subsidiary that is a regulated telephone company (a
“Telco”) that, pursuant to the public debt indenture(s) of such Telco, are
created upon the merger or conveyance or sale of all or substantially all of the
assets of such Telco,

(vii) Liens on real property securing Debt and other obligations in an aggregate
principal amount not to exceed $1,000,000,000 at any time outstanding,

(viii) other Liens securing Debt and other obligations in an aggregate principal
amount not to exceed at any time outstanding ten percent of Net Tangible Assets,
and

(ix) the replacement, extension or renewal of any Lien permitted by clause (iii)
or (iv) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or, directly or indirectly,
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, except in the event that the
Company shall be the continuing or surviving Person following such merger or
consolidation.

(c) Sanctions and Anti-Corruption. Request any Borrowing, nor directly or to its
knowledge indirectly use the proceeds of any Borrowing, or permit any other
Borrower to so request or use the proceeds of any Borrowing, in each case (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, or (ii) in any manner that would result
in the violation of any Sanctions applicable to the Company or its Subsidiaries
or, to the knowledge of the Company, any other party hereto.

 

40



--------------------------------------------------------------------------------

SECTION 5.03. Financial Covenant. The Company will maintain, as of the last day
of each fiscal quarter, a ratio of Net Debt for Borrowed Money to Consolidated
EBITDA of the Company and its Subsidiaries for the four quarters then ended of
not more than 3.5 to 1.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Failure to pay any principal of any Advance when the same becomes due and
payable; or failure to pay any interest on any Advance or to make any other
payment of fees or other amounts payable under this Agreement or any Note within
three Business Days after the same becomes due and payable; or

(b) Any representation or warranty made herein or in connection with this
Agreement shall prove to have been incorrect in any material respect when made;
or

(c) (i) The Company shall fail to perform or observe any term, covenant or
agreement applicable to it contained in Sections 5.01(c), (d) or (g), 5.02 or
5.03, or (ii) the Company shall fail to perform or observe any term, covenant or
agreement (other than those referred to in clauses (a) and (c)(i) above)
contained in this Agreement on its part to be performed or observed and such
failure shall remain unremedied for 10 days after written notice thereof shall
have been given to the Company by the Agent or any Lender; or

(d) (i) The Company or any of its Subsidiaries (other than Vrio Corp. or any of
its Subsidiaries) shall fail to pay any principal of or premium or interest on
any Debt that is outstanding in a principal or net amount of at least the
Threshold Amount in the aggregate (but excluding Debt outstanding hereunder) of
the Company or such Subsidiary (as the case may be), when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt (other than any required prepayment due to
illegality or termination of enforceability of any export credit agency
guarantee) and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or (iii) any such Debt
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than (x) by a regularly scheduled required prepayment or redemption or
(y) due to illegality or the termination of unenforceability of any export
credit agency guarantee), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; provided, that, (x) the Debt subject of clause
(ii) or (iii) above shall not include Debt of a Person that is merged into or
consolidated with the Company or any Subsidiary of the Company or that becomes a
Subsidiary of the Company for a period of 90 days after the date that such Debt
becomes Debt of the Company or any of its Subsidiaries and (y) clauses (ii) and
(iii) above shall not apply to any prepayment, redemption, repurchase or
defeasance required to be made as a result of the obligor of such Debt making a
voluntary notice of prepayment, voluntary notice of redemption, voluntary notice
of repurchase, voluntary notice of defeasance or taking similar action with
comparable effect; or

 

41



--------------------------------------------------------------------------------

(e) The Company or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

(f) Final and non-appealable judgments or orders for the payment of money in
excess of the Threshold Amount in the aggregate shall be rendered against the
Company or any of its Material Subsidiaries, 30 days shall have passed since
such judgment became final and non-appealable and enforcement proceedings shall
have been commenced by any creditor upon such judgment or order; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or

(g) (i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Company (or other securities convertible into
such Voting Stock) representing more than 50% of the combined voting power of
all Voting Stock of the Company; or (ii) during any period of 24 consecutive
months, commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Company shall cease for
any reason (other than due to retirement, death or disability) to constitute a
majority of the Board of Directors of the Company (except to the extent that
such individuals were replaced by individuals (x) elected by 66-2/3% of the
members of the Board of Directors of the Company or (y) nominated for election
by a majority of the members of the Board of Directors of the Company and
thereafter elected as directors by the shareholders of the Company); or
(iii) the Company shall cease to own more than 50% of the combined voting power
of all Voting Stock of any Designated Subsidiary; or

(h) The Company or any ERISA Affiliate shall fail to satisfy minimum funding
requirements under Section 412 of the Internal Revenue Code or Section 302 of
ERISA to any Plan, or apply for a waiver of such requirements, and such failure
could reasonably be expected to subject the Company or any of its Subsidiaries
to any liabilities in the aggregate in excess of the Threshold Amount; or

(i) So long as any Subsidiary of the Company is a Designated Subsidiary, any
provision of Article VII shall for any reason cease to be valid and binding on
or enforceable against the Company, or the Company shall so state in writing;

 

42



--------------------------------------------------------------------------------

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
Advances, all interest thereon and all other amounts payable by the Company and
each Designated Subsidiary under this Agreement to be forthwith due and payable,
whereupon such Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under any Bankruptcy Law, (A) the
obligation of each Lender to make Advances shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Borrower.

ARTICLE VII

GUARANTY

SECTION 7.01. Unconditional Guaranty. The Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each Designated
Subsidiary now or hereafter existing under or in respect of this Agreement and
the Notes (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of outside counsel) incurred by the Agent or any
Lender in enforcing any rights under this Article VII. Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by such
Designated Subsidiary to the Agent or any Lender under or in respect of this
Agreement and the Notes but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Designated Subsidiary.

SECTION 7.02. Guaranty Absolute. (a) The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of the Company under
or in respect of this Article VII are independent of the Guaranteed Obligations
or any other obligations of any Designated Subsidiary under or in respect of
this Agreement and the Notes, and a separate action or actions may be brought
and prosecuted against the Company to enforce this Article VII, irrespective of
whether any action is brought against any Designated Subsidiary or whether any
Designated Subsidiary is joined in any such action or actions. The liability of
the Company under this Article VII shall be irrevocable, absolute and
unconditional irrespective of, and the Company hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

(a) any lack of validity or enforceability of this Agreement, any Note or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Designated Subsidiary under or in respect of this Agreement and the Notes, or
any other amendment or waiver of or any consent to departure from this Agreement
or any Note, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Designated
Subsidiary or any of its Subsidiaries or otherwise;

 

43



--------------------------------------------------------------------------------

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Designated Subsidiary under this Agreement and the Notes or
any other assets of any Designated Subsidiary or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Designated Subsidiary or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Designated Subsidiary
now or hereafter known to the Agent or such Lender (the Company waiving any duty
on the part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver any guaranty or
agreement or the release or reduction of liability of the Company or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Designated Subsidiary or any other guarantor or surety.

This Article VII shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Agent or any Lender or any other
Person upon the insolvency, bankruptcy or reorganization of any Designated
Subsidiary or otherwise, all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Article VII and any requirement that
the Agent or any Lender protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Designated Subsidiary or any other Person or any collateral.

(b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Article VII and acknowledges that the guaranty set forth in this
Article VII is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

(c) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any Designated Subsidiary, any other guarantor or any
other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.

 

44



--------------------------------------------------------------------------------

(d) The Company hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Designated Subsidiary or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.

(e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Designated Subsidiary or any other insider guarantor that arise from
the existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Article VII, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Agent
or any Lender against any Designated Subsidiary or any other insider guarantor
or any collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from any Designated Subsidiary or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Article VII shall have been paid in full in cash and the Commitments
shall have expired or been terminated. If any amount shall be paid to the
Company in violation of the immediately preceding sentence at any time prior to
the latest of (a) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Article VII and (b) the Termination Date,
such amount shall be received and held in trust for the benefit of the Agent and
the Lenders, shall be segregated from other property and funds of the Company
and shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Article VII, whether matured or unmatured, in accordance with the terms of this
Agreement and the Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Article VII thereafter arising.
If (i) the Company shall make payment to the Agent or any Lender of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Article VII shall have been paid in full in
cash and (iii) the Termination Date shall have occurred, the Agent and the
Lenders will, at the Company’s request and expense, execute and deliver to the
Company appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Company of an
interest in the Guaranteed Obligations resulting from such payment made by the
Company pursuant to this Article VII.

SECTION 7.05. Subordination. The Company hereby subordinates any and all debts,
liabilities and other obligations owed to the Company by any Designated
Subsidiary (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Designated Subsidiary), the Company may receive
regularly scheduled payments from such Designated Subsidiary on account of the
Subordinated Obligations. After the occurrence

 

45



--------------------------------------------------------------------------------

and during the continuance of any Event of Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to such
Designated Subsidiary), however, unless the Required Lenders otherwise agree,
the Company shall not demand, accept or take any action to collect any payment
on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to such Designated Subsidiary, the Company agrees that
the Agent and the Lenders shall be entitled to receive payment in full in cash
of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Company receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Designated Subsidiary), the Company shall, if
the Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Agent and the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Company under the other provisions of this Article VII.

(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to such Designated Subsidiary), the Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of the Company, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require the Company (A) to collect and enforce,
and to submit claims in respect of, Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).

SECTION 7.06. Continuing Guaranty; Assignments. The guaranty under this Article
VII is a continuing guaranty and shall (a) remain in full force and effect until
the latest of (i) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Article VII and (ii) the Termination Date,
(b) be binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.06.

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Authority. Each Lender hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Agent hereunder and under
the Notes and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article

 

46



--------------------------------------------------------------------------------

are solely for the benefit of the Agent and the Lenders, and the Borrowers shall
have no rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

SECTION 8.02. Agent Individually. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Company or any Lender shall have given notice to the Agent
describing such Default and such event or events.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy,

 

47



--------------------------------------------------------------------------------

accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
Person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless an officer
of the Agent responsible for the transactions contemplated hereby shall have
received notice to the contrary from such Lender prior to the making of such
Advance, and such Lender shall not have made available to the Agent such
Lender’s ratable portion of the applicable Borrowing. The Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VII and Section 9.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Company. At any time when the Agent or
its Affiliate is a Defaulting Lender, the Required Lenders may, and upon the
request of the Company shall, remove the Agent by giving notice to the Agent.
Upon receipt or giving of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Agent may on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above. In addition and without any obligation on
the part of the retiring Agent to appoint, on behalf of the Lenders, a successor
Agent, the retiring Agent may at any time upon or after the end of the Lender
Appointment Period notify the Company and the Lenders that no qualifying Person
has accepted appointment as successor Agent and the effective date of such
retiring Agent’s resignation. Upon the resignation effective date established in
such notice and regardless of whether a

 

48



--------------------------------------------------------------------------------

successor Agent has been appointed and accepted such appointment, the retiring
Agent’s resignation shall nonetheless become effective and (i) the retiring
Agent shall be discharged from its duties and obligations as Agent hereunder and
(ii) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties as Agent of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations as Agent hereunder (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Company to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Agent’s resignation
hereunder, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

SECTION 8.07. Non-Reliance on Agent, Arrangers and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent, any
Arranger or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any Arranger or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any related agreement or any document furnished
hereunder.

SECTION 8.08. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Company), ratably according to the respective
principal amounts of the Advances then owed to each of them (or if no Advances
are at the time outstanding, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Company. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.08 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

SECTION 8.09. Other Agents. Each Lender hereby acknowledges that neither the
syndication agent, the documentation agents nor any other Lender designated as
any “Agent” on the cover page hereof (other than the Agent) has any liability
hereunder other than in its capacity as a Lender.

SECTION 8.10. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and each Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Company or any
other Borrower, that at least one of the following is and will be true:

 

49



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and each other Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Borrower,
that none of the Agent or any Arranger or any of their respective Affiliates is
a fiduciary with respect to the assets of such Lender involved in the Advances,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Agent under this Agreement or any documents
related hereto).

As used in this Section:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

 

50



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a) waive
any of the conditions specified in Section 3.01 without the written consent of
all Lenders, (b) increase or, subject to Section 2.18, extend the Commitment of
any Lender without the written consent of such Lender, (c) reduce the principal
of, or rate of interest on, the Advances or any fees or other amounts payable
hereunder without the written consent of all Lenders directly affected thereby,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder without the written
consent of all Lenders directly affected thereby, (e) change the definition of
“Required Lenders”, or the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder without the
written consent of all Lenders, (f) add any currencies to the definition of
Committed Currencies without the written consent of all Lenders directly
affected thereby, (g) so long as any Designated Subsidiary is a Borrower
hereunder, release the Company from its obligations under Section 7.01 without
the written consent of all Lenders other than Defaulting Lenders or (h) amend
this Section 9.01 without the written consent of all Lenders; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Agent in addition to the Lenders required above to take such action,
affect the rights or duties of the Agent under this Agreement or any Note.

(b) Any term or provision of this Section 9.01 to the contrary notwithstanding,
if the Agent and the Company shall have jointly identified an obvious error or
any error or omission of a technical or immaterial nature in any provision of
this Agreement, then the Agent and the Company shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Lenders shall
have received prior written notice thereof and the Agent shall not have
received, within two Business Days of the date of such notice, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment.

SECTION 9.02. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i) if to the Company or any Designated Subsidiary, to the Company at 208 S.
Akard Street, 18th Floor, Dallas, Texas 75202, Attention: Assistant Treasurer
(Facsimile No. (214) 746-2277; Telephone No. (214) 757-4681) with a copy to
Attention: Vice President – Associate General Counsel and Assistant Secretary
(Telephone No.: (214) 757-3344; E-mail: ww0118@att.com);

(ii) if to the Agent, to it at 1615 Brett Road, Building #3, New Castle,
Delaware 19720, Attention of Bank Loan Syndications (Facsimile No. 646-274-5080;
Email GLAgentOfficeOps@citi.com); and

 

51



--------------------------------------------------------------------------------

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Company agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Company’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Company provides to the Agent pursuant to this Agreement
or the transactions contemplated herein which is distributed to the Agent any
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

 

52



--------------------------------------------------------------------------------

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay within 20 days
of demand all reasonable and documented out-of-pocket costs and expenses of the
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable and documented fees and expenses of Shearman & Sterling
LLP, counsel for the Agent, with respect thereto and with respect to advising
the Agent as to its rights and responsibilities under this Agreement. The
Company further agrees to pay on demand all out-of-pocket costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable and
documented outside counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable and documented fees and expenses of
counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).

(b) The Company agrees to indemnify and hold harmless the Agent and each Lender
and each of their Related Parties (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable and out of pocket fees and
disbursements of one counsel to such Indemnified Party and its Related Parties)
incurred by or asserted or awarded against any Indemnified Party or such
Indemnified Party’s Related Parties, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence, material breach of its obligations
under this Agreement or willful misconduct of such Indemnified Party or its
Related Parties. In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 9.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Company, its directors, equityholders or creditors, an Indemnified Party,
a Related Party or any other Person (except for any disputes among any
Indemnified Party and its Related Parties), whether or not any Indemnified Party
or Related Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Each Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible

 

53



--------------------------------------------------------------------------------

Assignee to a Lender other than on the last day of the Interest Period for such
Advance upon an assignment of rights and obligations under this Agreement
pursuant to Section 9.06 as a result of a demand by the Company pursuant to
Section 2.20, or by an Increasing Lender or Assuming Lender in accordance with
Section 2.17(d) other than on the last day of any Interest Period, such Borrower
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance. If the amount of the Committed
Currency purchased by any Lender in the case of a Conversion or exchange of
Advances in the case of Section 2.08 or 2.12 exceeds the sum required to satisfy
such Lender’s liability in respect of such Advances, such Lender agrees to remit
to such Borrower such excess.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.10, 2.13 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Binding Effect. (a) Counterparts; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in Article
III, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.06. Assignments and Participations. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided any such assignment shall be subject to the following
conditions:

 

54



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Agent and, so long
as no Event of Default under Section 6.01(a) or 6.01(e) has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances and the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless:

(x) an Event of Default under Section 6.01(a) or 6.01(e) has occurred and is
continuing at the time of such assignment, or

(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
unless such assignment would result in any Lender and its Affiliates holding
interests of 15% or more of the then outstanding Advances or Commitments;

provided that, except with respect to any assignment that would result in any
Lender and its Affiliates holding interests of 15% or more of the then
outstanding Advances or Commitments, the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within five Business Days after having received notice
thereof pursuant to clause (iv) below; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitments or
Advances if such assignment is to a Person that is not a Lender, an Affiliate of
such Lender or an Approved Fund with respect to such Lender.

 

55



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire. The Agent shall notify the Company of each
Assignment and Assumption within three Business Days of receipt thereof.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person or to any holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Company and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its Commitment. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to consent from the Company where required and acceptance and recording
thereof by the Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.10 and 9.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Agent, acting solely for this purpose as a nonfiduciary agent
of the Borrowers, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and

 

56



--------------------------------------------------------------------------------

the Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Each Lender may sell participations to one or more banks or
other entities (other than the Company or any of its Affiliates) in or to all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it), so long as the participant represents that to the
best of its knowledge, after due inquiry, such participant and its Affiliates
hold, and after giving effect to such proposed participation will hold,
interests in less than 15% of the then outstanding Advances or Commitments, as
applicable, whether as a Lender or a participant; provided, however, that
(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Borrowers, the
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to obtain any Confidential Information except in accordance with
Section 9.06(e), or approve or disapprove any amendment or waiver of any
provision of this Agreement or any Note or any consent or withholding of consent
to any departure by the Borrowers therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.

Each Borrower agrees that each participant shall be entitled to the benefits of,
and subject to the limitations of, Sections 2.10 and 2.13 to the same extent as
if it were a Lender and had acquired its interest by assignment, provided that,
such participant shall not be entitled to receive any greater payment under
Section 2.10 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation is made with the Company’s prior written consent, and
that no participant shall be entitled to the benefits of Section 2.13 unless
such participant complies with Section 2.13(f) as if it were a Lender. Each
Lender that sells a participation, acting solely for this purpose as a
nonfiduciary agent of the Borrowers, shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments or Advances or its other obligations
under this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Advance or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender, the Borrowers and the Agent shall treat each Person whose name
is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation upon the terms and subject to the conditions of this
Agreement. Upon the reasonable request of the Agent or the Company, each Lender
shall promptly provide to the Agent or the Company, as the case may be, the
identity of such Lender’s participants and the aggregate amount of the
participation interests held by each such participant and its Affiliates as set
forth on the Participant Register maintained by such Lender, as of the date
specified in such request.

 

57



--------------------------------------------------------------------------------

(e) Sharing of Information. Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.06, disclose to the assignee or participant or proposed assignee or
participant, any information relating to any Borrower furnished to such Lender
by or on behalf of such Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall enter into
a binding agreement enforceable by the Company containing provisions to preserve
the confidentiality of any Confidential Information relating to the Company or
any of its Affiliates received by it from such Lender, at least as favorable to
the Company as Section 9.07.

(f) Certain Pledges. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a central bank having jurisdiction over such Lender or to a Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

SECTION 9.07. Confidentiality; Patriot Act. (a) Neither the Agent nor any Lender
shall disclose any Confidential Information to any other Person without the
consent of the Company, other than (i) to the Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors on a
“need to know” basis and subject to the requirements of Section 9.06(e), to
actual or prospective assignees and participants, (ii) as required by any law,
rule or regulation or judicial process, (iii) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking or
other financial institutions or self regulatory authority, (iv) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (v) subject
to an agreement containing provisions substantially the same as those of this
Section, to any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to a Borrower and its obligations, this Agreement or payments
hereunder and (vi) to the extent such Confidential Information becomes available
to the Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source that, to the knowledge of the Agent, such
Lender or such Affiliate, is not in breach of a confidentiality obligation to
the Company. In the case of a disclosure pursuant to clause (ii) above, the
disclosing party agrees, to the extent practicable and permitted by applicable
law, to promptly notify the Company prior to such disclosure and to request
confidential treatment.

(b) Each Borrower agrees to maintain the confidentiality of any information
relating to a rate provided by a Reference Bank, except (i) to its officers,
directors, employees, agents, advisors or affiliates on a “need to know” basis,
(ii) as required by any law, rule or regulation or judicial process, (iii) as
requested or required by any state, federal or foreign authority or examiner or
regulatory authority, (iv) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder and (v) with the consent of the applicable
Reference Bank. In the case of a disclosure pursuant to clause (ii) above, the
disclosing party agrees, to the extent practicable and permitted by applicable
law, to promptly notify the applicable Reference Bank prior to such disclosure
and to request confidential treatment.

(c) Each of the Lenders hereby notifies each Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of the Company and other information that will allow it to identify
such Borrower in accordance with the Patriot Act.

SECTION 9.08. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than five Business Days’ notice (or
ten Business Days’ notice in the case of any Subsidiary organized under laws of
a jurisdiction outside of the United States), notify the

 

58



--------------------------------------------------------------------------------

Agent that the Company intends to designate a Subsidiary as a “Designated
Subsidiary” for purposes of this Agreement. On or after the date that is five
Business Days after such notice (or ten Business Days after such notice in the
case of any Subsidiary organized under laws of a jurisdiction outside of the
United States), upon delivery to the Agent and each Lender of a Designation
Agreement duly executed by the Company and the respective Subsidiary, such
Subsidiary shall thereupon become a “Designated Subsidiary” for all purposes of
this Agreement, and, upon fulfillment of the applicable conditions set forth in
Section 3.02 and after such Designation Agreement is accepted by the Agent, such
Subsidiary shall thereupon become a Designated Subsidiary for all purposes of
this Agreement and, as such, shall have all of the rights and obligations of a
Borrower hereunder. The Agent shall promptly notify each Lender of the Company’s
notice of such pending designation by the Company and the identity of the
respective Subsidiary. Following the giving of any notice pursuant to this
Section 9.08(a), if the designation of such Designated Subsidiary obligates the
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall, promptly upon the request of the
Agent or any Lender, supply such documentation (including, without limitation,
delivery of a Beneficial Ownership Certification, if applicable) and other
evidence as is reasonably requested by the Agent or any Lender in order for the
Agent or such Lender to carry out and be satisfied it has complied with the
requirements of all necessary “know your customer” or other similar checks under
all applicable laws and regulations (including, without limitation, the
Beneficial Ownership Regulation).

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate or branch of such Lender to act as the Lender
in respect of such Designated Subsidiary.

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Subsidiary, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from (if such Protesting Lender’s Commitments are
assigned) the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company or the relevant Designated Subsidiary (in the
case an assignment, of all other amounts or, if such Commitments are terminated,
of such outstanding principal and accrued interest, fees and other amounts), or
(B) cancel its request to designate such Subsidiary as a “Designated Subsidiary”
hereunder.

(b) Termination. Upon the request of the Company and the payment and performance
in full of all of the indebtedness, liabilities and obligations under this
Agreement of any Designated Subsidiary, then, so long as at the time no Notice
of Borrowing is outstanding, such Subsidiary’s status as a “Designated
Subsidiary” shall terminate upon notice to such effect from the Agent to the
Lenders (which notice the Agent shall give promptly and only upon its receipt of
a request therefor from the Company). Thereafter, the Lenders shall be under no
further obligation to make any Advances hereunder to such Designated Subsidiary.

 

59



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

SECTION 9.10. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any Note in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law. The Company hereby agrees that service
of process in any such action or proceeding brought in any such New York State
court or in such federal court may be made upon the Corporate Secretary of the
Company at 208 S. Akard Street, 18th Floor, Dallas, Texas 75202 (the “Process
Agent”) and the Company hereby irrevocably appoints the Process Agent its
authorized agent to accept such service of process. Each Designated Subsidiary
hereby agrees that service of process in any such action or proceeding brought
in the any such New York State court or in such federal court may be made upon
the Process Agent at its address set forth above and each such Borrower hereby
irrevocably appoints the Process Agent its authorized agent to accept such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.

SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

 

60



--------------------------------------------------------------------------------

(c) The obligation of each Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.

SECTION 9.12. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the
Borrowers) to be necessary to reflect the change in currency and to put the
Lenders and the Borrowers in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had occurred.

SECTION 9.13. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 9.13, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
any debtor relief laws, then such provisions shall be deemed to be in effect
only to the extent not so limited.

SECTION 9.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:(a) the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

 

61



--------------------------------------------------------------------------------

SECTION 9.15. No Fiduciary Duties. The Company acknowledges that the Agent, each
Arranger, each Lender and their respective Affiliates may have economic
interests that conflict with those of the Company, its stockholders and/or its
Affiliates. The Company agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company and its Subsidiaries, on the one hand, and the Agent, the Arrangers
and the Lenders and their respective Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agent, the Arrangers and the Lenders or their
respective Affiliates and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

SECTION 9.16. Waiver of Jury Trial. Each of the Borrowers, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AT&T INC. By   /s/ Julianne K. Galloway

Name:   Julianne K. Galloway Title:   Vice President and Assistant Treasurer

CITIBANK, N.A.,

as Agent By   /s/ Michael Vondriska

Name:   Michael Vondriska Title:   Vice President

Initial Lenders

 

CITIBANK, N.A. By   /s/ Michael Vondriska

Name:   Michael Vondriska Title:   Vice President

JPMORGAN CHASE BANK, N.A. By   /s/ John G. Kowalczuk

Name:   John G. Kowalczuk Title:   Executive Director

BANK OF AMERICA, N.A. By   /s/ Eric Ridgway

Name:   Eric Ridgway Title:   Director

BARCLAYS BANK PLC By   /s/ Craig Malloy

Name:   Craig Malloy Title:   Director

AT&T Five Year Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By   /s/ Yvonne Tilden

Name:   Yvonne Tilden Title:   Managing Director

By   /s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director

MIZUHO BANK, LTD. By   /s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

BANK OF CHINA, NEW YORK BRANCH By   /s/ Chen Xu

Name:   Chen Xu Title:   President & CEO

THE BANK OF NOVA SCOTIA By   /s/ Laura Gimena

Name:   Laura Gimena Title:   Director

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH By   /s/ Brian Crowley

Name:   Brian Crowley Title:   Managing Director

By   /s/ Miriam Trautmann

Name:   Miriam Trautmann Title:   Sr. Vice President

BNP PARIBAS By   /s/ Melissa Dyki

Name:   Melissa Dyki Title:   Director

By   /s/ Richard Pace

Name:   Richard Pace Title:   Managing Director

AT&T Five Year Credit Agreement



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH By   /s/ Paolo de Alessandrini

Name:   Paolo de Alessandrini Title:   Managing Director

By   /s/ Francesca Wilson

Name:   Francesca Wilson Title:   Assistant Vice President

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, N.A By   /s/ Judith Smith

Name:   Judith Smith Title:   Authorized Signatory

By   /s/ Brady Bingham

Name:   Brady Bingham Title:   Authorized Signatory

GOLDMAN SACHS BANK USA By   /s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

HSBC BANK USA, NATIONAL ASSOCIATION By   /s/ David Wagstaff

Name:   David Wagstaff Title:   Managing Director

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH By   /s/
Yuqiang Xiao

Name:   Yuqiang Xiao Title:   General Manager

AT&T Five Year Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By   /s/ Michael King

Name:   Michael King Title:   Authorized Signatory

MUFG BANK, LTD. By   /s/ Paul Tedesco

Name:   Paul Tedesco Title:   Director

ROYAL BANK OF CANADA By   /s/ D.W. Scott Johnson

Name:   D.W. Scott Johnson Title:   Authorized Signatory

BANCO SANTANDER, S.A., NEW YORK BRANCH By   /s/ Rita Waltz-Cuccioli

Name:   Rita Waltz-Cuccioli Title:   Executive Director

By   /s/ Terence Corcoran

Name:   Terence Corcoran Title:   Executive Director

SUMITOMO MITSUI BANKING CORPORATION By   /s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director

SOCIETE GENERALE By   /s/ Shelley Yu

Name:   Shelley Yu Title:   Director

THE TORONTO-DOMINION BANK, NEW YORK BRANCH By   /s/ Annie Dorval

Name:   Annie Dorval Title:   Authorized Signatory

AT&T Five Year Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By   /s/ Monica Trautwein

Name:   Monica Trautwein Title:   Director

THE BANK OF NEW YORK MELLON By   /s/ William M. Feathers

Name:   William M. Feathers Title:   Director

INTESA SANPAOLO S.P.A., NEW YORK BRANCH By   /s/ Glen Binder

Name:   Glen Binder Title:   GRM

By   /s/ Francesco Di Mario

Name:   Francesco Di Mario Title:   FVP, Credit Manager

STANDARD CHARTERED BANK By   /s/ Daniel Mattern

Name:   Daniel Mattern Title:   Associate Director

SUNTRUST BANK By   /s/ Justin Lien

Name:   Justin Lien Title:   Director

U.S. BANK NATIONAL ASSOCIATION By   /s/ Eugene Butera

Name:   Eugene Butera Title:   Vice President

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED By   /s/ Robert Grillo

Name:   Robert Grillo Title:   Director

AT&T Five Year Credit Agreement



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH By   /s/ Robert Robin

Name:   Robert Robin Title:   Authorized Signatory

By   /s/ Dominic Sorresso

Name:   Dominic Sorresso Title:   Authorized Signatory

REGIONS BANK By   /s/ Derek Miller

Name:   Derek Miller Title:   Vice President

AT&T Five Year Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

AT&T INC.

FIVE YEAR CREDIT AGREEMENT

COMMITMENTS

 

Name of Initial Lender

   Commitments  

Citibank, N.A.

   $ 362,500,000  

JPMorgan Chase Bank, N.A.

   $ 362,500,000  

Bank of America, N.A.

   $ 362,500,000  

Barclays Bank PLC

   $ 362,500,000  

Deutsche Bank AG, New York Branch

   $ 362,500,000  

Mizuho Bank, LTD.

   $ 362,500,000  

Bank of China, New York Branch

   $ 275,000,000  

The Bank of Nova Scotia

   $ 275,000,000  

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 275,000,000  

BNP Paribas

   $ 275,000,000  

Commerzbank AG, New York Branch

   $ 275,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 275,000,000  

Goldman Sachs Bank USA

   $ 275,000,000  

HSBC Bank USA, National Association

   $ 275,000,000  

Industrial and Commercial Bank of China Limited, New York Branch

   $ 275,000,000  

Morgan Stanley Bank, N.A.

   $ 275,000,000  

MUFG Bank, Ltd.

   $ 275,000,000  

Royal Bank of Canada

   $ 275,000,000  

Banco Santander, S.A.,New York Branch

   $ 275,000,000  

Sumitomo Mitsui Banking Corporation

   $ 275,000,000  

Societe Generale

   $ 275,000,000  

The Toronto-Dominion Bank, New York Branch

   $ 275,000,000  

Wells Fargo Bank, National Association

   $ 275,000,000  

The Bank of New York Mellon

   $ 100,000,000  

Intesa Sanpaolo S.p.A., New York Branch

   $ 100,000,000  

Standard Chartered Bank

   $ 100,000,000  

SunTrust Bank

   $ 100,000,000  

U.S. Bank National Association

   $ 100,000,000  

Australia and New Zealand Banking Group Limited

   $ 50,000,000  

Canadian Imperial Bank of Commerce, New York Branch

   $ 50,000,000  

Regions Bank

   $ 50,000,000  

Total Commitments:

   $ 7,500,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

EXISTING LIENS

None.



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

NON-NEGOTIABLE PROMISSORY NOTE

 

U.S.$                             Dated:                     , 20    

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a                     
(the “Borrower”), HEREBY PROMISES TO PAY to the order of                     
(the “Lender”) for the account of its Applicable Lending Office on the later of
the Termination Date and the date designated pursuant to Section 2.05 of the
Credit Agreement (each as defined in the Credit Agreement referred to below) the
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of the Advances made by the Lender to the
Borrower pursuant to the Five Year Credit Agreement dated as of December 11,
2018 among the Borrower, [AT&T Inc.,] the Lender and certain other lenders
parties thereto and Citibank, N.A., as Agent for the Lender and such other
lenders (as amended or modified from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) outstanding on such
date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

[NAME OF BORROWER]

By  

 

Name:   Title:  



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

  

Unpaid Principal

Balance

  

Notation

Made By

                                                                               
                                                                     



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF

BORROWING

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, [NAME OF BORROWER], a                      (the “Borrower”),
refers to the Five Year Credit Agreement, dated as of December 11, 2018 (as
amended or modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Borrower, [AT&T Inc.,]
certain Lenders parties thereto and Citibank, N.A., as Agent for said Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

(i) The Business Day of the Proposed Borrowing is                     , 20    .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is [$                    ]
[for a Borrowing in a Committed Currency. List currency and amount of
Borrowing].

(iv) The proceeds of the Proposed Borrowing shall be funded to account
maintained by the Borrower at                      at its office at
                     , Account No.                     .

[(v) The initial Interest Period for each Eurocurrency Rate Advance made as part
of the Proposed Borrowing is          month[s].]

[(vi) The Borrower hereby instructs the Agent that each Eurocurrency Rate
Advance made as part of the Proposed Borrowing shall be continued for successive
         month Interest Periods until the Borrower shall give the Agent written
notice at least five Business Days prior to the end of an Interest Period that,
as of the end of such Interest Period, the applicable Eurocurrency Rate Advances
shall Convert into Base Rate Advances or shall be continued as Eurocurrency Rate
Advances having an Interest Period as so notified.]



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) (and, if the
undersigned is a Designated Subsidiary, in the applicable Designation Agreement)
are correct in all material respects (except such representations that are
qualified by materiality, which shall be correct in all respects), before and
after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, [NAME OF BORROWER]

By  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF NOTICE OF

CONTINUATION / CONVERSION

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, [NAME OF BORROWER], a                      (the “Borrower”),
refers to the Five Year Credit Agreement, dated as of December 11, 2018 (as
amended or modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Borrower, [AT&T Inc.,]
certain Lenders parties thereto, and Citibank, N.A., as Agent for said Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.07(c) of the
Credit Agreement that the undersigned hereby requests that the outstanding
Eurocurrency Rate Advances having an Interest Period ending on
                    , 20     [be continued with an Interest Period of         
month[s]] [[if such Eurocurrency Rate Advances are denominated in Dollars]
Convert to a Base Rate Advance]. [The Borrower hereby instructs the Agent that
such Eurocurrency Rate Advances shall be continued for successive             
month Interest Periods until the Borrower shall give the Agent written notice at
least five Business Days prior to the end of an Interest Period that, as of the
end of such Interest Period, the applicable Eurocurrency Rate Advances shall
Convert into Base Rate Advances or shall be continued as Eurocurrency Rate
Advances having an Interest Period as so notified.]

 

Very truly yours, [NAME OF BORROWER]

By  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.            Assignor:                                          
                                                                           
                                  [Assignor [is] [is not] a Defaulting Lender]
2.    Assignee:                                          
                                                                           
                                  [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]] 3.    Borrower(s):    AT&T Inc.
4.    Agent:    Citibank, N.A., as the Agent under the Credit Agreement 5.   
Credit Agreement:    The Five Year Credit Agreement dated as of December 11,
2018 among AT&T Inc., the Lenders parties thereto, Citibank, N.A., as Agent, and
the other agents parties thereto



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Assignor

   Assignee      Aggregate Amount
of Commitment/
Advances for all
Lenders18      Amount of
Commitment
Advances
Assigned18      Percentage
Assigned of
Commitment/
Advances19     CUSIP
Number         $        $          %          $        $          %          $  
     $          %   

 

[7.

Trade Date: ______________]20

 

18 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

19 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

20 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:    _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

  Title:

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]23 Accepted: [NAME OF AGENT], as     Agent

By:  

 

       Title:

[Consented to:]24 [NAME OF RELEVANT PARTY]

By:  

 

  Title:

 

23 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

24

To be added only if the consent of the Company and/or other parties is required
by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, (iii) the financial condition of any Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by any Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 9.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(g) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
States, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the foregoing, the Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

OPINION OF COUNSEL

FOR THE COMPANY

December 11, 2018

To each of the Lenders party to the Amended

and Restated Credit Agreement dated as of

December 11, 2018 among AT&T Inc.,

said Lenders and Citibank, N.A., as Agent for

said Lenders, and to Citibank, N.A., as Agent

Ladies and Gentlemen:

I am the Vice President – Associate General Counsel and Assistant Secretary of
AT&T Inc., a Delaware corporation (the “Company”). I am providing this opinion
to you pursuant to Section 3.01(g)(iv) of the Five Year Credit Agreement, dated
as of December 11, 2018 (the “Credit Agreement”), among the Company, the Lenders
party thereto and Citibank, N.A., as Agent for said Lenders. Except as otherwise
indicated, initially capitalized terms used in this opinion without definition
shall have the meanings assigned to such terms in the Credit Agreement.

In my capacity as Vice President – Associate General Counsel and Assistant
Secretary, I have reviewed or been made aware of the terms of those corporate
and other records and documents I considered appropriate, including the Credit
Agreement.

As to certain matters of fact, I have relied upon (i) representations of the
Company set forth in, and the certificates of public officials and certain
officers of the Company delivered pursuant to, the Credit Agreement and
(ii) oral or written statements and representations of individuals upon whom I
believe I am justified in relying. As to certain opinions expressed herein, I
have relied on the opinions of members of my staff upon whom I believe I am
justified in relying.

I have also examined or caused to be examined such other instruments and have
made or directed to be made such other investigations as I have deemed necessary
in connection with the opinions set forth below. With respect to my
consideration of those questions of law that I have considered relevant for this
opinion, I have relied upon the certifications, representations, opinions and
conclusions of law of various attorneys in the AT&T legal department with
responsibility, in whole or in part, for the areas that are the subject of the
opinions set forth herein.

I have assumed the genuineness of all signatures, the legal capacity of all
natural persons executing agreements, instruments or documents, the completeness
and authenticity of all documents submitted to me as originals and the
conformity with originals of all documents submitted to me as copies.

On the basis of such analysis, my reliance upon the assumptions in this opinion
and my consideration of such questions of law that I considered relevant, and
subject to the limitations and qualifications in this letter, I am of the
opinion that:

1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.



--------------------------------------------------------------------------------

2. The Credit Agreement has been duly authorized, executed and delivered, and
constitutes a legal, valid and binding instrument enforceable against the
Company in accordance with its terms.

3. Neither the execution and delivery of the Credit Agreement or the issuance of
the Notes, nor the borrowings contemplated thereunder, nor the fulfillment of
the terms thereof will conflict with, result in a breach of, or constitute a
default under, the charter or bylaws of the Company or the terms of any
indenture or other agreement or instrument known to me and to which the Company
is a party or by which the Company is bound, or any applicable law, order or
regulation constituting Included Laws known to me to be applicable to the
Company of any court, regulatory body, administrative agency, governmental body
or arbitrator having jurisdiction over the Company.

4. No order, consent, authorization, approval, registration or qualification of
or with any governmental agency or body having jurisdiction over the Company is
required under any of the Included Laws for the due execution, delivery and
performance by the Company of the Credit Agreement and the Notes.

5. The form and terms of the Notes have been duly authorized and established by
all necessary corporate action, and, when executed and delivered, will
constitute valid and legally binding obligations of the Company.

6. To the best of my knowledge, there is no pending or overtly threatened
action, suit or proceedings against the Company or any of its Subsidiaries, as
such term is defined in the Credit Agreement, before any court, governmental
agency or arbitrator that purport to affect the legality, validity, binding
effect or enforceability of the Credit Agreement or any of the Notes or the
borrowings contemplated thereby or, if likely to have a materially adverse
effect upon the financial condition or operations of the Company, that is not
disclosed in a filing by the Company with the Securities and Exchange
Commission.

I am an attorney admitted to practice in the State of Texas. I express no
opinion as to the laws of any other jurisdiction other than Included Laws. I
have made no special investigation or review of any published constitutions,
treaties, laws, rules or regulations or judicial or administrative decisions
(“Laws”), other than a review of: (i) the Laws of the State of New York,
(ii) federal law and (iii) the Delaware General Corporation Law, in each case to
the extent such Laws are known to me to be applicable to the Company or, in my
experience, normally applicable to transactions of the type contemplated by the
Credit Agreement (the “Included Laws”). The term “Included Laws” excludes
(a) laws of any counties, cities, towns, municipalities and special political
subdivisions and agencies thereof; (b) state securities laws or Blue Sky laws;
(c) Laws relating to land use, zoning and building code issues, taxes,
environmental issues, intellectual property issues and antitrust issues.

The matters expressed in Paragraphs 2 and 5 are subject to and qualified and
limited by (i) applicable bankruptcy, insolvency, fraudulent transfer and
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally; (ii) general principles of equity, including
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing and the possible unavailability of specific performance or injunctive
relief (regardless of whether considered a proceeding in equity or in law); and
(iii) securities Laws and public policy underlying such Laws with respect to
indemnification and contribution.

I express no opinion with respect to Section 9.14 of the Credit Agreement,
pursuant to which each party to the Credit Agreement acknowledges that any
liability of any EEA Financial Institution arising under the Credit Agreement
may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by, the Bail-In Legislation, or the effect of the definition of “Defaulting
Lender” in Section 1.01 on the enforceability of the obligations of the Company
under the Credit Agreement.

 

2



--------------------------------------------------------------------------------

For purposes of this letter, the phrase “to my knowledge” or words to that
effect mean the actual knowledge of the attorneys in the AT&T legal department
who have worked on the Credit Agreement or who are primarily responsible for
providing a response to a particular opinion or confirmation expressed above.

A copy of this opinion letter may be delivered by any of you to any Person who
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such Person on the date hereof.

This letter is furnished by me as Vice President – Associate General Counsel and
Assistant Secretary and may be relied upon only by you or any person entitled to
rely on this opinion pursuant to the preceding paragraph in connection with the
transactions contemplated by the Credit Agreement and the issuance of the Notes.
This letter is my opinion as to certain legal conclusions specifically set forth
herein and is not and should not be deemed to be a representation or opinion as
to any factual matters. This opinion may not be used or relied upon by you or
any person entitled to rely on this opinion pursuant to the preceding paragraph
for any other purpose or by any other person, nor may copies be delivered to any
other person without in each instance my prior written consent. Notwithstanding
the foregoing, you may show this opinion to any governmental authority pursuant
to requirements of applicable law or regulations. This letter is expressly
limited to the matters set forth above and I render no opinion, whether by
implication or otherwise, as to any other matters. The opinions expressed herein
are tendered as of the date hereof. I expressly disclaim any responsibility to
advise you or any governmental authority, or make any investigations, of any
development or circumstance of any kind, including any change of law or fact,
that may occur after the date of this letter that might affect the opinions
expressed herein.

Very truly yours,

 

3



--------------------------------------------------------------------------------

EXHIBIT E - FORM OF

DESIGNATION AGREEMENT

[DATE]

To each of the Lenders

party to the Credit Agreement

(as defined below) and to Citibank, N.A.

as Agent for such Lenders

Ladies and Gentlemen:

Reference is made to the Five Year Credit Agreement dated as of December 11,
2018 among AT&T Inc. (the “Company”), certain other borrowers parties thereto,
the Lenders parties thereto and Citibank, N.A., as administrative agent for said
Lenders (as amended or modified from time to time, the “Credit Agreement”).
Terms used herein and defined in the Credit Agreement shall have the respective
meanings ascribed to such terms in the Credit Agreement.

Please be advised that the Company hereby designates its undersigned Subsidiary,
                     (“Designated Subsidiary”), as a “Designated Subsidiary”
under and for all purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

(a) The Designated Subsidiary is a [type of entity] duly organized, validly
existing and in good standing under the laws of                         .

(b) The execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement and the Notes to be delivered by it
are within the Designated Subsidiary’s corporate or other powers, have been duly
authorized by all necessary corporate or other action and do not contravene
(i) the Designated Subsidiary’s [charter or by-laws] [governing documents] or
(ii) except where such contravention would not reasonably be expected to have a
Material Adverse Effect, law or any contractual restriction binding on or
affecting the Designated Subsidiary. The Designation Agreement and the Notes
delivered by it have been duly executed and delivered on behalf of the
Designated Subsidiary.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of this Designation Agreement, the Credit Agreement or the Notes to
be delivered by it.

(d) This Designation Agreement is, and the Notes to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).



--------------------------------------------------------------------------------

(e) There is no pending or, to the knowledge of the Designated Subsidiary,
threatened action, suit, investigation or proceeding affecting the Designated
Subsidiary or any of its Subsidiaries before any court, governmental agency or
arbitrator that purports to affect the legality, validity or enforceability of
this Designation Agreement, the Credit Agreement or any Note of the Designated
Subsidiary.

(f) The Designated Subsidiary is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Following application of the proceeds of each Advance, not
more than 25 percent of the value of the assets (either of the Designated
Subsidiary only or of the Designated Subsidiary and its Subsidiaries on a
Consolidated basis) that are subject to a restriction on sale, pledge, or
disposal under the Credit Agreement will be represented by margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System).

(g) The Designated Subsidiary is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours,

 

AT&T INC.

By  

 

  Name:   Title:

[THE DESIGNATED SUBSIDIARY]

By  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT F -

 



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five Year Credit Agreement dated as of
December 11, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AT&T Inc., each lender from time to time
party thereto and Citibank, N.A., as administrative agent (the “Agent”) for said
lenders.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

  Name:   Title:

Date:                      , 20[  ]



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five Year Credit Agreement dated as of
December 11, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AT&T Inc., each lender from time to time
party thereto and Citibank, N.A., as administrative agent (the “Agent”) for said
lenders.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                      , 20[  ]



--------------------------------------------------------------------------------

EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five Year Credit Agreement dated as of
December 11, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AT&T Inc., each lender from time to time
party thereto and Citibank, N.A., as administrative agent (the “Agent”) for said
lenders.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                      , 20[  ]



--------------------------------------------------------------------------------

EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Five Year Credit Agreement dated as of
December 11, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among AT&T Inc., each lender from time to time
party thereto and Citibank, N.A., as administrative agent (the “Agent”) for said
lenders.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to the Credit Agreement, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Agent, and (2) the undersigned shall have at all
times furnished the Borrowers and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

  Name:   Title:

Date:                      , 20[  ]